Exhibit 10(a)

EXECUTION VERSION

AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT

Among

CLIFFS NATURAL RESOURCES INC.

CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY FROM TIME TO

TIME PARTY HERETO

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent and L/C Issuer,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

PNC CAPITAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers,

and

FIFTH THIRD BANK and RBS CITIZENS, N.A.,

as Co-Documentation Agents

DATED AS OF AUGUST 11, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     PAGE   ARTICLE 1    DEFINITIONS; INTERPRETATION   

Section 1.01. Definitions

     1   

Section 1.02. Interpretation

     34   

Section 1.03. Change in Accounting Principles

     34   

Section 1.04. Letter of Credit Amounts

     35   

Section 1.05. Exchange Rates; Currency Equivalents

     35   

Section 1.06. Additional Alternative Currencies

     36   

Section 1.07. Change of Currency

     37   

Section 1.08. Rounding

     38   

Section 1.09. Liability of Designated Borrowers

     38    ARTICLE 2    THE CREDIT FACILITIES   

Section 2.01. Revolving Credit Facilities

     38   

Section 2.02. Letters of Credit

     40   

Section 2.03. Applicable Interest Rates

     51   

Section 2.04. Manner of Borrowing Loans and Designating Currency and Applicable
Interest Rates

     53   

Section 2.05. Minimum Borrowing Amounts; Maximum Eurocurrency Loans

     56   

Section 2.06. Repayment of Loans

     57   

Section 2.07. Prepayments

     57   

Section 2.08. Payments

     59   

Section 2.09. Termination or Reduction of Commitments

     61   

Section 2.10. Swing Line Loans

     61   

Section 2.11. Evidence of Indebtedness

     65   

Section 2.12. Fees

     66   

Section 2.13. Hedge Agreements

     67   

Section 2.14. Designated Borrowers

     67   

Section 2.15. Defaulting Lenders

     69    ARTICLE 3    CONDITIONS PRECEDENT   

Section 3.01. Effectiveness

     71   

Section 3.02. All Credit Extensions

     73   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   ARTICLE 4    THE GUARANTIES   

Section 4.01. Guaranties

     74   

Section 4.02. Further Assurances

     74    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Organization and Qualification

     75   

Section 5.02. Authority and Enforceability

     75   

Section 5.03. Financial Reports

     76   

Section 5.04. No Material Adverse Change

     76   

Section 5.05. Litigation and Other Controversies

     76   

Section 5.06. True and Complete Disclosure

     76   

Section 5.07. Use of Proceeds; Margin Stock

     77   

Section 5.08. Taxes

     77   

Section 5.09. ERISA

     77   

Section 5.10. Subsidiaries

     78   

Section 5.11. Compliance with Laws

     78   

Section 5.12. Environmental Matters

     78   

Section 5.13. Investment Company

     79   

Section 5.14. Intellectual Property

     79   

Section 5.15. Good Title

     79   

Section 5.16. Labor Relations

     79   

Section 5.17. Capitalization

     79   

Section 5.18. Other Agreements

     80   

Section 5.19. Governmental Authority and Licensing

     80   

Section 5.20. Approvals

     80   

Section 5.21. Affiliate Transactions

     80   

Section 5.22. Solvency

     80   

Section 5.23. Foreign Assets Control Regulations and Anti-Money Laundering

     81   

Section 5.24. No Default

     81    ARTICLE 6    COVENANTS   

Section 6.01. Information Covenants

     81   

Section 6.02. Inspections

     85   

Section 6.03. Maintenance of Property, Insurance, Environmental Matters, Etc.

     85   

Section 6.04. Preservation of Existence

     86   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 6.05. Compliance with Laws

     86   

Section 6.06. ERISA

     86   

Section 6.07. Payment of Taxes

     87   

Section 6.08. Books and Records

     87   

Section 6.09. Contracts with Affiliates

     87   

Section 6.10. No Changes in Fiscal Year

     88   

Section 6.11. Change in the Nature of Business

     88   

Section 6.12. Indebtedness

     88   

Section 6.13. Liens

     89   

Section 6.14. Consolidation, Merger, Sale of Assets, etc.

     91   

Section 6.15. Restricted Investments Prohibited

     93   

Section 6.16. Dividends and Certain Other Restricted Payments

     93   

Section 6.17. OFAC

     93   

Section 6.18. Financial Covenants

     93   

Section 6.19. Limitation on Assets and Operations of Cliffs Sonoma Entities

     94    ARTICLE 7    EVENTS OF DEFAULT AND REMEDIES   

Section 7.01. Events of Default

     94   

Section 7.02. Non-Bankruptcy Defaults

     96   

Section 7.03. Bankruptcy Defaults

     97   

Section 7.04. Notice of Default

     97   

Section 7.05. Expenses

     97    ARTICLE 8    CHANGE IN CIRCUMSTANCES AND CONTINGENCIES   

Section 8.01. Funding Indemnity

     98   

Section 8.02. Illegality

     98   

Section 8.03. Inability to Determine Rates

     99   

Section 8.04. Increased Costs; Reserves on Eurocurrency Rate Loans

     100   

Section 8.05. Substitution of Lenders

     102   

Section 8.06. Discretion of Lender as to Manner of Funding

     103    ARTICLE 9    THE ADMINISTRATIVE AGENT   

Section 9.01. Appointment and Authority

     103   

Section 9.02. Rights as a Lender

     103   

Section 9.03. Exculpatory Provisions

     103   

Section 9.04. Reliance by Administrative Agent

     104   

Section 9.05. Delegation of Duties

     105   

Section 9.06. Resignation of Administrative Agent

     105   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.07. Non-reliance on Administrative Agent and Other Lenders

     107   

Section 9.08. No Other Duties, Etc.

     107   

Section 9.09. Guaranty Matters

     107   

Section 9.10. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements

     107    ARTICLE 10    MISCELLANEOUS   

Section 10.01. Taxes

     108   

Section 10.02. No Waiver, Cumulative Remedies

     112   

Section 10.03. Non-Business Days

     112   

Section 10.04. Documentary Taxes

     112   

Section 10.05. Survival of Representations

     113   

Section 10.06. Survival of Indemnities

     113   

Section 10.07. Sharing of Payments

     113   

Section 10.08. Notices; Effectiveness; Electronic Communication

     114   

Section 10.09. Counterparts

     116   

Section 10.10. Successors and Assigns

     117   

Section 10.11. Amendments

     122   

Section 10.12. Headings

     123   

Section 10.13. Expenses; Indemnity; Damage Waiver

     123   

Section 10.14. Set-Off

     125   

Section 10.15. Payments Set Aside

     126   

Section 10.16. Treatment of Certain Information; Confidentiality

     127   

Section 10.17. Entire Agreement

     128   

Section 10.18. Severability of Provisions

     128   

Section 10.19. Excess Interest

     128   

Section 10.20. Construction

     129   

Section 10.21. USA Patriot Act

     129   

Section 10.22. Currency

     130   

Section 10.23. Governing Law; Jurisdiction; Etc.

     130   

Section 10.24. Waiver of Jury Trial

     131   

Section 10.25. No Advisory or Fiduciary Responsibility

     132    ARTICLE 11    COMPANY GUARANTY   

Section 11.01. The Guaranty

     133   

Section 11.02. Guaranty Unconditional

     133   

Section 11.03. Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances

     134   

Section 11.04. Waiver By The Company

     134   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 11.05. Subrogation

     134   

Section 11.06. Stay of Acceleration

     134   

 

Exhibit A

     —       Swing Line Loan Notice

Exhibit B

     —       Notice of Borrowing

Exhibit C

     —       Notice of Continuation/Conversion

Exhibit D-1

     —       Revolving Note

Exhibit D-2

     —       Swing Note

Exhibit D-3

     —       Term Note

Exhibit E

     —       Compliance Certificate

Exhibit F

     —       Assignment and Assumption

Exhibit G

     —       Guaranty Agreement

Exhibit H

     —       Designated Borrower Request and Assumption Agreement

Exhibit I

     —       Designated Borrower Notice

Schedule 1(a)

     —       Commitments

Schedule 1(b)

     —       Mandatory Costs

Schedule 1(c)

     —       Existing Letters of Credit

Schedule 5.3

     —       Contingent Liabilities

Schedule 5.5

     —       Litigation

Schedule 5.10(a)

     —       Restricted Subsidiaries

Schedule 5.10(b)

     —       Unrestricted Subsidiaries

Schedule 5.17

     —       Capitalization

Schedule 5.21

     —       Affiliate Transactions

Schedule 6.13

     —       Existing Liens

Schedule 6.15

     —       Permitted Investments

Schedule 6.15(A)

     —       Existing Investments in Non-Joint Ventures

Schedule 10.8

     —       Administrative Agent’s Office; Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED MULTICURRENCY CREDIT

AGREEMENT

This Amended and Restated Multicurrency Credit Agreement (this “Agreement”) is
entered into as of August 11, 2011, by and among Cliffs Natural Resources Inc.,
an Ohio corporation (the “Company”), certain Foreign Subsidiaries of the Company
that may become a party hereto pursuant to Section 2.14 (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), the various institutions from time to time party to this Agreement
as Lenders, Bank of America, N.A. (“Bank of America”), as Administrative Agent,
Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication
Agent and L/C Issuer, Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., PNC Capital Markets Inc.
and U.S. Bank National Association, as Joint Lead Arrangers and Joint Book
Managers, and Fifth Third Bank and RBS Citizens, N.A., as Co-Documentation
Agents.

The Company, certain of the Lenders, the L/C Issuers and Bank of America, as
Administrative Agent, L/C Issuer and the Swing Line Lender, are party to the
Existing Credit Agreement (such terms and other capitalized terms used in these
preliminary statements being defined in Section 1.01 hereof).

The Company has requested, and the Lenders have agreed to amend and restate the
Existing Credit Agreement on the terms and conditions of this Agreement, and
upon satisfaction of the conditions set forth herein, the provisions of the
Existing Credit Agreement are being amended and restated in the form of this
Agreement.

In consideration of the mutual agreements set forth in this Agreement, the
parties to this Agreement agree that the Existing Credit Agreement shall be
amended and restated in its entirety to read as follows:

ARTICLE 1

DEFINITIONS; INTERPRETATION

Section 1.01. Definitions. The following terms when used herein shall have the
following meanings:

“2013 PP Notes” means the 6.31% Series 2008A Notes, Tranche A, due June 15, 2013
of the Company issued pursuant to the Note Purchase Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a



--------------------------------------------------------------------------------

Person, (b) the acquisition of in excess of 50% of the equity interests of any
Person (other than a Person that is a Subsidiary of the Company), or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary of the Company), provided that the Company or a
Subsidiary of the Company is the surviving entity.

“Acquisition Indebtedness” means Indebtedness incurred in connection with an
Acquisition.

“AC Swing Line Loan” means a Swing Line Loan denominated in an Alternative
Currency.

“AC Swing Rate” means for any day the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day (or if such day is not a Business Day,
the immediately preceding Business Day) by a branch or affiliate of the Swing
Line Lender in the applicable offshore interbank market for such currency to
major banks in such interbank market, as determined by the Swing Line Lender.

“Additional Commitments” is defined in Section 2.01(b) hereof.

“Administrative Agent” means Bank of America, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.06 hereof.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.8 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 8.05 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 30% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a

 

2



--------------------------------------------------------------------------------

corporation or 30% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person.

“Agent Fee Letter” means the letter agreement, dated June 28, 2011, between the
Company and the Administrative Agent.

“Agent Parties” is defined in Section 10.08(c) hereof.

“Agreement” means this Multicurrency Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

“Alternative Currency” means (i) each of Australian Dollars, British Pounds,
Canadian Dollars, Euros, Japanese Yen, New Zealand Dollars and Swiss Francs and
(ii) each other currency (other than U.S. Dollars) that is approved in
accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with U.S. Dollars.

“Alternative Currency Loan” means a Loan denominated in an Alternative Currency.
Alternative Currency Loans may be Revolving Loans or Swing Line Loans.

“Amapa” means Anglo Ferrous Amapá Mineração Ltda., a company organized under the
Laws of Brazil.

“Amapa Investment” means, collectively, all Investments by the Company and its
Subsidiaries in Amapa.

“Applicable Margin” means, with respect to Loans, L/C Borrowings, and the
commitment fees and Letter of Credit Fees payable under Section 2.12 hereof,
(a) from the Closing Date until the first Pricing Date, the rates per annum
shown opposite Level IV below, and (b) thereafter, from one Pricing Date to the
next, the rates per annum determined in accordance with the following schedule:

 

3



--------------------------------------------------------------------------------

Level

  

Leverage Ratio For Such

Pricing Date

   Applicable
Margin For  Base
Rate Loans And
L/C Borrowings
Shall Be:     Applicable
Margin For
Eurocurrency
Loans And Letter
Of Credit Fee
Shall Be:     Applicable
Margin For
Commitment
Fee Shall Be:   I    Less than 1.00 to 1.00      0.000 %      0.750 %      0.125
%  II    Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00     
0.000 %      1.00 %      0.15 %  III    Less than 2.00 to 1.00, but greater than
or equal to 1.50 to 1.00      0.25 %      1.25 %      0.175 %  IV    Less than
2.75 to 1.00, but greater than or equal to 2.00 to 1.00      0.50 %      1.50 % 
    0.20 %  V    Less than 3.25 to 1.00, but greater than or equal to 2.75 to
1.00      0.75 %      1.75 %      0.25 %  VI    Greater than or equal to 3.25 to
1.00      1.00 %      2.00 %      0.30 % 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Company ending on or after September 30, 2011, the date on which the
Administrative Agent is in receipt of the Company’s most recent financial
statements (and, in the case of the year end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 6.01 hereof. The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If the Company
has not delivered its financial statements by the date such financial statements
(and, in the case of the year end financial statements, audit report) are
required to be delivered under Section 6.01 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than or equal to 3.25 to 1.00). If the Company subsequently delivers
such financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrowers
and the Lenders absent manifest error.

In the event that any financial statement or compliance certificate delivered
pursuant to Section 6.01 is inaccurate (regardless of whether this Agreement is
in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Company shall promptly deliver to the

 

4



--------------------------------------------------------------------------------

Administrative Agent a corrected financial statement and a corrected compliance
certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined based on the corrected compliance certificate for such Applicable
Period, and (iii) the Borrowers shall promptly pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period. This paragraph shall survive the
termination of this Agreement.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time in use by the L/C Issuer.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangement Agreement” means that Arrangement Agreement, dated as of
January 11, 2011, between the Company and CTIM, as amended, restated,
supplemented or otherwise modified from time to time.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., PNC Capital Markets, Inc.
and U.S. Bank National Association, in their respective capacities as joint lead
arrangers and joint book managers.

“Arranger Fee Letter” means the Arranger Fee Letter, dated June 28, 2011, among
the Company and the Commitment Parties (as defined therein), as amended by the
Co-Arranger Commitment Letter, dated July 14, 2011, among the Company, the
Initial Commitment Parties (as defined therein) and the Additional Commitment
Parties (as defined therein).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Australian Dollars” or “AUD” means the lawful currency of the Commonwealth of
Australia.

“Authorized Representative” means those persons shown on the list of officers
provided by the Company pursuant to Section 3.01 hereof or on any update of any
such list provided by the Company to the Administrative Agent, or any further or
different officers of the Company so named by any Authorized Representative of
the Company in a written notice to the Administrative Agent.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the rate of interest in effect on such day, pursuant to
this Agreement, for a Borrowing of Eurocurrency Loans in U.S. Dollars with an
Interest Period of one month (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.03(a) hereof. All Base Rate Loans shall be denominated in U.S.
Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto. References to “the Borrower” in connection with any Loan or
Letter of Credit are references to the particular Borrower to which such Loan is
made or to be made or for whose account such Letter of Credit is issued or to be
issued.

“Borrowing” means the total of Revolving Loans of a single type advanced,
continued for an additional Interest Period, or converted from a different type
into such type on a single date and, in the case of Eurocurrency Loans, for a
single Interest Period. Borrowings of Revolving Loans are made and maintained
ratably from each of the Lenders according to their Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such

 

6



--------------------------------------------------------------------------------

Borrowing to the applicable Borrower, is “continued” on the date a new Interest
Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Company pursuant to Section 2.04(a) hereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in U.S. Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in U.S. Dollars, any fundings, disbursements, settlements and
payments in U.S. Dollars in respect of any such Eurocurrency Loan, or any other
dealings in U.S. Dollars to be carried out pursuant to this Agreement in respect
of any such Eurocurrency Loan, means any such day on which dealings in deposits
in U.S. Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than U.S. Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than U.S. Dollars or Euro, or any other dealings
in any currency other than U.S. Dollars or Euro to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan (other than any interest
rate settings), means (i) any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency and (ii) for Loans denominated in New Zealand Dollars, any such day on
which banks are open for foreign exchange business in the principal financial
centers of both New Zealand and Japan.

“British Pounds” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Canadian Dollars” or “Cdn. $” means the lawful currency of Canada.

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements and improvements) which
should be capitalized on the balance sheet of such Person in accordance with
GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateralize” is defined in Section 2.02(g) hereof.

“Cash Equivalents” shall mean, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America and securities that are the direct obligations of any
member state of the European Union or any other sovereign nation, which at the
time of acquisition thereof, was not targeted for sanctions by the Office of
Foreign Assets Control of the United States Department of the Treasury so long
as the full faith of and credit of such nation is pledged in support thereof,
provided that in each case any such obligations shall mature within one year of
the date of issuance thereof; (b) investments in commercial paper rated at least
P 1 by Moody’s or at least A 1 by S&P or the highest rating available by any
other credit agency of national standing or an equivalent rating from a
comparable foreign rating agency, in each case maturing within one year of the
date of issuance thereof; (c) investments in certificates of deposit or banker’s
acceptances issued by any Lender or by any commercial bank having capital and
surplus of not less than U.S. $100,000,000 which have a maturity of one year or
less; (d) investments in repurchase obligations with a term of not more than 7
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System; (e) investments in auction reset
securities, which are variable rate securities with interest rates that reset no
less frequently than quarterly in each case rated “AA” or better by S&P, “Aa2”
or better by Moody’s or an equivalent rating by any other credit rating agency
of recognized national standing; (f) investments in variable rate demand notes
and bonds that are credit enhanced by any commercial bank having capital and
surplus of not less than U.S. $100,000,000; and (g) investments in money market
funds that invest solely, and which are restricted by their respective charters
to invest solely, in investments of

 

8



--------------------------------------------------------------------------------

the type described in the immediately preceding subsections (a), (b), (c), (d),
(e) and (f) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change of Control” shall mean and include any Person or related Persons
constituting a “group” for the purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended, becoming the beneficial owner or owners,
directly or indirectly, of a majority of the Voting Stock (determined by number
of votes) of the Company (the “Beneficial Owners”). As used herein, the term
“Voting Stock” shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty or (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Cliffs Erie” means Cliffs Erie L.L.C., a Delaware corporation.

“Cliffs Sonoma Entities” means, collectively, Cliffs Australia Washplant
Operations Pty Ltd ACN 123 748 032 and Cliffs Australia Coal Pty Ltd ACN 123 583
326.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.01 shall be satisfied in a manner
acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Line Loans and Letters of Credit in
an aggregate U.S. Dollar Equivalent at any one time outstanding not to

 

9



--------------------------------------------------------------------------------

exceed the amount set forth opposite such Lender’s name on Schedule 1(a) under
the caption “Commitment” attached hereto and made a part hereof, as the same may
be reduced or modified at any time or from time to time pursuant to the terms
hereof.

“Company” is defined in the introductory paragraph of this Agreement.

“Company Materials” is defined in Section 6.01 hereof.

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable principal amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414 of the Code.

“Credit Extension” means the advancing of any Loan, the continuation of or
conversion into a Eurocurrency Loan, or an L/C Credit Extension.

“CTIM” means Consolidated Thompson Iron Mines Limited, a corporation existing
under the laws of Canada.

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, fines, penalties, demands,
claims, cost recovery actions, lawsuits, administrative proceedings, orders,
corrective or response actions, abatement, removal and remedial costs,

 

10



--------------------------------------------------------------------------------

compliance costs, reasonable investigation expenses, reasonable consultant fees,
reasonable attorneys’ and paralegals’ fees and reasonable litigation expenses.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform its obligation to fund any
portion of its Loans, participations in L/C Obligations or participations in
Swing Line Loans within one Business Day of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Company, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has failed, within one Business Day
after written request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent, that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans,
participations in L/C Obligations or participations in Swing Line Loans,
(d) otherwise has failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy or insolvency proceeding, (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or direct or indirect parent company thereof by a Governmental
Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

11



--------------------------------------------------------------------------------

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, with reference to any period, Net Income for such period plus,
without duplication, (a) all amounts deducted in arriving at such Net Income
amount in respect of (i) Interest Expense for such period, (ii) federal, state
and local income taxes as accrued for such period, (iii) depreciation of fixed
assets and amortization of intangible assets for such period, (iv) non-cash
items decreasing Net Income for such period, (v) cash charges and other expenses
associated with or relating to the Transactions in an aggregate amount not to
exceed U.S. $149,300,000 and (vi) costs associated with the issuance of
Indebtedness (whether or not consummated) (but excluding any such costs
amortized through or otherwise included or to be included in Interest Expense
for any period), minus, without duplication, (b) the sum of (i) cash payments
made during such period in respect of items added to the calculation of Net
Income pursuant to clause (a)(iv) above during such period or any previous
period, and (ii) non-cash items increasing Net Income for such period; provided,
however, that, solely for the purposes of calculating compliance with
Section 6.18(a), EBITDA for any period shall (x) include the EBITDA for any
Person or business unit that has been acquired by the Company or any of its
Restricted Subsidiaries for any portion of such period prior to the date of
acquisition, and (y) exclude the EBITDA for any Person or business unit that has
been disposed of by the Company or any of its Restricted Subsidiaries for the
portion of such period after the date of disposition. Notwithstanding the
foregoing, for purposes of determining the EBITDA of CTIM for the fiscal
quarters ending March 31, 2011, June 30, 2011 and September 30, 2011, such
amount shall be calculated for the period from January 1, 2011 through the end
of the relevant fiscal quarter then ending, as applicable, and multiplied by 4,
2 and 4/3, respectively.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swing Line Lender and the L/C Issuers, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

12



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, or liability under, any Environmental Law, (b) in connection with
any Hazardous Material, (c) from any abatement, removal, remedial, corrective or
response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Law pertaining to (a) the
protection of the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Loan” means a Loan bearing interest at the rate specified in
Section 2.03(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 7.01 hereof.

“Excess Interest” is defined in Section 10.19 hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the

 

13



--------------------------------------------------------------------------------

United States or any similar tax imposed by any other jurisdiction in which the
Company is located and (c) except as otherwise provided in this clause (c), in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 8.05), any withholding tax that is imposed pursuant to
FATCA and any other withholding tax imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability to comply with Section 10.01(f) and (g)(iii), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 10.01(a).

“Existing Credit Agreement” means that certain Multicurrency Credit Agreement,
dated as of August 17, 2007, by and among the Company, the lenders party thereto
and Bank of America, as administrative agent thereunder.

“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of hereof
and any regulations or official interpretations thereof.

“Fee Letters” means, the Arranger Fee Letter and the Agent Fee Letter.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Sublimit” means an amount equal to the lesser of the Total Commitments
and U.S. $250,000,000. The Foreign Sublimit is part of, and not in addition to,
the Total Commitments.

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary of the Company which is organized
under the Laws of a jurisdiction other than the United States of America or any
state thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Percentage of the total
Letter of Credit Liabilities outstanding in respect of Letters of Credit issued
by such Issuing Lender other than Letter of Credit Liabilities as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Percentage of the
total Swing Line Loans of the Swing Line Lender outstanding other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of the
Company or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of the Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Company and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
the Company or any such Subsidiary by any of the Lenders or their Affiliates.

“Funding Date” is defined in Section 2.01(c) hereof.

“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or

 

15



--------------------------------------------------------------------------------

administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means each Material Subsidiary (other than Cleveland Cliffs
International Holding Company) from time to time party to a Guaranty in
accordance with the provisions of Article 4 hereof. As of the Closing Date, the
Guarantors are The Cleveland-Cliffs Iron Company, Cliffs Mining Company, Cliffs
Sales Company, Northshore Mining Company, Cliffs Minnesota Mining Company,
Cliffs North American Coal LLC, CLF PinnOak LLC, Silver Bay Power Company,
Cliffs Empire, Inc., Cliffs TIOP, Inc., Cliffs Logan County Coal, LLC and Cliffs
West Virginia Coal Inc.

“Guaranty” and “Guaranties” each is defined in Section 4.01 hereof.

“Hazardous Material” means (a) any “hazardous substance” as defined in CERCLA
and (b) any material classified or regulated as “hazardous” or “toxic” or words
of like import pursuant to an Environmental Law.

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.

“Hedging Liability” means the liability of the Company or any Subsidiary to any
of the Lenders, or any Affiliates of the Lenders, in respect of any Hedge
Agreement as the Company or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates.

“Honor Date” is defined in Section 2.02(c)(i) hereof.

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any reimbursement liability in respect of
banker’s acceptances or letters of credit, (g) any indebtedness, whether or not
assumed, secured by Liens on Property acquired by such Person at the time of
acquisition thereof, (h) all obligations under any so-called “synthetic lease”

 

16



--------------------------------------------------------------------------------

transaction entered into by such Person, (i) all obligations under any so called
“asset securitization” transaction entered into by such Person, and (j) all
Contingent Obligations; provided, however that the term “Indebtedness” shall not
include (i) trade payables arising in the ordinary course of business, (ii) any
letter of credit secured by cash or Cash Equivalents, and (iii) up to U.S.
$500,000 in obligations under the Agreement for Loan of Minnesota Investment
Fund dated August 24, 2004 between United Taconite LLC and the Township of
McDavitt.

“Indemnitee” is defined in Section 10.13(b) hereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” means, at any time the same is to be determined, the
ratio of (a) EBITDA of the Company and its Restricted Subsidiaries for the four
fiscal quarters of the Company most recently ended to (b) Interest Expense of
the Company and its Restricted Subsidiaries for the same four fiscal quarters
most recently ended.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Company
and its Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven (7) or
fourteen (14) days or one, two, three or six months thereafter, as selected by
the relevant Borrower (or by the Company on its behalf) in any Notice of
Borrowing; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the following calendar week, in respect of any seven (7) or
fourteen (14) day Interest Period, or in another calendar month, in respect of
any other Interest Period, in which case such Interest Period shall end on the
next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date.

 

17



--------------------------------------------------------------------------------

“Investment” means any investment, made in cash or by delivery of Property, by
the Company or any of its Restricted Subsidiaries (i) in any Person, whether by
acquisition of stock, Indebtedness or other obligation or Security, or by loan,
guaranty, advance, capital contribution or otherwise, or (ii) in Property.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the L/C Issuer
and the Company or any applicable Borrower or in favor of the L/C Issuer and
relating to any such Letter of Credit.

“Japanese Yen” means the lawful currency of Japan.

“Joint Venture” means any corporation, partnership, limited liability company or
other entity or organization that has Voting Stock directly or indirectly owned
by the Company; provided, however, that, notwithstanding this definition, none
of the following shall be a Joint Venture hereunder: (i) any Wholly-Owned
Subsidiary, (ii) any trade creditor or customer in which the Company or any of
its Subsidiaries has made an Investment pursuant to clause (l) of the definition
of Restricted Investments, (iii) any entity or organization set forth on
Schedule 6.15(A), (iv) Amapa, and (v) any entity or organization in which the
Company or any of its Subsidiaries has made an Investment (other than any
Investment in an entity or organization that was a Joint Venture immediately
prior to such Investment) pursuant to clause (o) of the definition of Restricted
Investments.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and binding and enforceable agreements with, any
Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Percentage. All L/C
Advances shall be denominated in U.S. Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made

 

18



--------------------------------------------------------------------------------

or refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in U.S. Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, JPMorgan Chase Bank, N.A. and any other
Lender that may agree to issue Letters of Credit hereunder pursuant to an
instrument in form satisfactory to the Company, such Lender and the
Administrative Agent, in each case in its capacity as issuer of a Letter of
Credit hereunder. An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such affiliate with respect to Letters
of Credit issued by such affiliate. References to “the L/C Issuer” in connection
with any Letter of Credit are references to the particular L/C Issuer that
issued or is requested to issue such Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.04. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means U.S. $200,000,000, as reduced pursuant to the terms hereof.

“Lenders” means and includes Bank of America, N.A., and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 10.10 hereof. Unless the context otherwise requires,
references herein to a Lender or the Lenders shall include the Swing Line Lender
in such capacity.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Company and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurocurrency Loans to reduce any liability of the Company to such Lender
under Section 8.04 hereof or to avoid the unavailability of Eurocurrency Loans
under

 

19



--------------------------------------------------------------------------------

Section 8.03 hereof, so long as such designation is not disadvantageous to the
Lender. Without limitation of the foregoing, any Lender may, at its option, make
any Loan available to any Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, that any commercial letter of
credit issued hereunder shall provide solely for cash payment upon presentation
of a sight draft. Letters of Credit may be issued in Dollars or in an
Alternative Currency.

“Letter of Credit Expiration Date” means the day that is 270 days after the
Termination Date (or, if such day is not a Business Day, the next succeeding
Business Day).

“Letter of Credit Fee” is defined in Section 2.12(b) hereof.

“Leverage Ratio” means, on any date, the ratio of Total Funded Debt on such date
to EBITDA for the period of four consecutive fiscal quarters most recently ended
on or prior to such date.

“LIBOR” means, for any Interest Period with respect to a Eurocurrency Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in U.S. Dollars or the
relevant Alternative Currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a

 

20



--------------------------------------------------------------------------------

vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Line Loan, whether outstanding as a
Base Rate Loan or Eurocurrency Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes, the Issuer Documents, the
Guaranties, the Fee Letters and each other instrument or document to be executed
or delivered by the Company or any Restricted Subsidiary hereunder or thereunder
or otherwise in connection therewith, other than Hedge Agreements.

“Loan Party” means the Company, each Designated Borrower and each Guarantor.

“Local Currency Swing Line Supplement” means a written supplement to this
Agreement entered into between the Company and the Swing Line Lender, with the
written consent of the Administrative Agent.

“Long-Dated Letter of Credit” means any Letter of Credit having an expiry date
later than the fifth Business Day prior to the Termination Date (but in no event
later than the Letter of Credit Expiration Date).

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1(b).

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of the Company or any
Restricted Subsidiary to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
Restricted Subsidiary of any Loan Document to which it is a party.

“Material Subsidiary” shall mean and include (i) each Wholly-Owned Subsidiary
that is a Domestic Subsidiary, except any Wholly-Owned Subsidiary that is a
Domestic Subsidiary and does not have (together with its Subsidiaries) (a) at
the time of determination thereof, consolidated total assets that constitute
more than 5% (or 10% if the date of determination is prior to January 1, 2012)
of the consolidated total assets of the Company and its Subsidiaries at such
time and (b) consolidated gross revenues for any fiscal year of the Company
ending on or after January 1, 2012, that constitute more than 5% (or 10% for a
fiscal year ending on December 31, 2010 or December 31, 2011) of the
consolidated gross

 

21



--------------------------------------------------------------------------------

revenues of the Company and its Subsidiaries during such fiscal year and
(ii) each Domestic Subsidiary that the Company has designated to the
Administrative Agent in writing as a Material Subsidiary. As of the Closing
Date, the Material Subsidiaries are The Cleveland-Cliffs Iron Company, Cliffs
Mining Company, Cliffs Sales Company, Northshore Mining Company, Cliffs
Minnesota Mining Company, Cliffs North American Coal LLC, CLF PinnOak LLC,
Silver Bay Power Company, Cliffs Empire, Inc., Cliffs TIOP, Inc.,
Cleveland-Cliffs International Holding Company, Cliffs Logan County Coal, LLC
and Cliffs West Virginia Coal Inc.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Company and its Restricted Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that (a) there shall be
excluded from Net Income (i) the net income (or net loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of, or has merged into or
consolidated with, the Company or another Restricted Subsidiary and (ii) the net
income (or net loss) of any Person (other than a Restricted Subsidiary) in which
the Company or any of its Restricted Subsidiaries has an equity interest in,
except to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its Restricted Subsidiaries during such period,
and (b) solely for the purposes of calculating compliance with Section 6.18(a),
Net Income for any period shall (i) include the net income (or net loss) for any
Person or business unit that has been acquired by the Company or any of its
Restricted Subsidiaries for any portion of such period prior to the date of
acquisition, and (ii) exclude the net income (or net loss) for any Person or
business unit that has been disposed of by the Company or any of its Restricted
Subsidiaries for the portion of such period after the date of disposition.

“Net Worth” means, at any time the same is to be determined, total shareholders’
equity (including capital stock, additional paid in capital, and retained
earnings after deducting treasury stock) which would appear on the balance sheet
of the Company and its Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP.

“New Zealand Dollars” means the lawful currency of New Zealand.

“Note Purchase Agreement” means the Note Purchase Agreement dated June 25, 2008
by and among the Company and the institutional investors party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Notes” means and includes the Revolving Notes and the Swing Notes.

 

22



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiaries” means each Restricted Subsidiary that is not a
Guarantor.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrowers and the Guarantors arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower or any Guarantor thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Other Hedging Liability” means the liability (other than any Hedging Liability)
of the Company or any Restricted Subsidiary under any Hedge Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
U.S. Dollar Equivalent of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the U.S. Dollar Equivalent of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swing Line Loans occurring on such date; and (iii) with
respect to any L/C Obligations on any date, the U.S. Dollar Equivalent of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for

 

23



--------------------------------------------------------------------------------

such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” is defined in Section 10.10(d) hereof.

“Participant Register” is defined in Section 10.10(d) hereof.

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” is defined in Section 5.23(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitments represented by
such Lender’s Commitment at such time, subject to Section 2.15(a)(iv). If the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Total Commitments have expired, then the Percentage of each Lender shall be
determined based on the Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1(a) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Permitted Acquisition” means any Acquisition with respect to which the
following condition is satisfied: after giving effect to the Acquisition, no
Default or Event of Default shall exist, including with respect to the covenant
contained in Section 6.18(a) hereof on a pro forma basis.

“Permitted Investment Amount” means an amount equal to (a) U.S. $150,000,000
plus (b) 20% of positive consolidated Net Income for each fiscal year of the
Company commencing with the Company’s fiscal year ending December 31, 2006. As
of December 31, 2010, the Permitted Investment Amount was equal to U.S.
$608,180,000.

“Permitted Lien” is defined in Section 6.13 hereof.

“Permitted Securitization Financing” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Company and/or any of its Subsidiaries, and
financing secured by the assets so sold, including, without limitation, any
revolving purchase(s) of such assets; provided that such financing shall be
non-recourse to the Company or any Restricted Subsidiary (other than a special

 

24



--------------------------------------------------------------------------------

purpose Subsidiary with no assets other than the financial assets which are the
basis for such financing).

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization, Governmental Authority
or any other entity or organization.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Platform” is defined in Section 6.01 hereof.

“Portman Limited Facility” means any credit agreement, multi-option facility,
facility agreement, loan agreement or other agreements or instruments entered
into from time to time under which the applicable lenders or holders of such
instruments have agreed to make loans or otherwise extend credit to Cliffs
Natural Resources Holdings Pty Ltd or any Restricted Subsidiary thereof.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Restricted Subsidiaries under
GAAP.

“Project Indebtedness” is defined in Section 6.12(c) hereof.

“Public Lender” is defined in Section 6.01 hereof.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Register” is defined in Section 10.10(c) hereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

25



--------------------------------------------------------------------------------

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
aggregate Commitments constitute more than 50% of the Total Commitments,
provided that if the Commitments are terminated pursuant to the terms of this
Agreement, “Required Lenders” means as of the date of determination thereof,
Lenders whose outstanding Loans and participating interests in Swing Line Loans
and Letters of Credit constitute more than 50% of the sum of the total
outstanding Loans and participating interests in Swing Line Loans and Letters of
Credit; provided further that the Commitment of, and the portion of the
outstanding Loans and participating interests in Swing Line Loans and Letters of
Credit held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” shall mean any of the President, Chairman, Chief Executive
Officer, Chief Operating Officer, Vice Chairman, any Executive Vice President,
Chief Financial Officer, General Counsel, Chief Legal Officer, Treasurer or
Assistant Treasurer, of the Company.

“Restricted Investments” means all Investments except the following:

(a) property, plant and equipment to be used in the ordinary course of business
of the Company and its Restricted Subsidiaries;

(b) current assets arising from the sale of goods and services in the ordinary
course of business of the Company and its Restricted Subsidiaries;

(c) existing Investments in Restricted Subsidiaries disclosed on Schedule
5.10(a) hereof;

(d) Permitted Acquisitions; provided that in the case of any Permitted
Acquisition with consideration in excess of U.S. $100,000,000, the Company shall
deliver to the Administrative Agent at least 3 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) prior to any such
Acquisition a certificate confirming pro forma compliance with Section 6.18
hereof;

(e) Investments disclosed on Schedule 6.15, including without limitation,
Schedule 6.15(A);

(f) Investments in cash and Cash Equivalents;

 

26



--------------------------------------------------------------------------------

(g) Hedging Liability and Other Hedging Liability to any other Person, in all
cases incurred in the ordinary course of business and not for speculative
purposes;

(h) Contingent Obligations permitted by Section 6.12 hereof;

(i) mergers and consolidations permitted by Section 6.14 hereof;

(j) loans and advances to directors, employees and officers of the Company and
its Restricted Subsidiaries for bona fide business purposes in the ordinary
course of business;

(k) Investments by the Company or any Wholly-Owned Subsidiary that is a
Restricted Subsidiary in or to any other Wholly-Owned Subsidiary that is a
Restricted Subsidiary and Investments by any Restricted Subsidiary in the
Company or any Wholly-Owned Subsidiary that is a Restricted Subsidiary;

(l) Investments in securities of trade creditors or customers in the ordinary
course of business that are received (i) in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or
(ii) in the settlement of debts created in the ordinary course of business;

(m) Investments in Joint Ventures for the purpose of financing such entities’
(i) operating expenses incurred in the ordinary course of business,
(ii) reasonable Capital Expenditures and (iii) other reasonable obligations that
are accounted for by the Company and its Restricted Subsidiaries as increases in
equity in such Joint Ventures;

(n) the Amapa Investment;

(o) Investments of the Company and its Restricted Subsidiaries to make
acquisitions of additional mining interests or for other strategic or commercial
purposes; provided that, (i) in no event shall the amount of such Investments
exceed the Permitted Investment Amount and (ii) after giving effect to any such
Investment, no Default or Event of Default shall exist, including with respect
to the covenants contained in Section 6.18 hereof on a pro forma basis; provided
further that, in the case of any such Investment in which the aggregate amount
to be invested is greater than U.S. $100,000,000, the Company shall deliver to
the Administrative Agent at least 3 Business Days (or such shorter period as may
be agreed to by the Administrative Agent) prior to such Investment, a
certificate confirming such pro forma compliance;

(p) the Sonoma Investment; and

 

27



--------------------------------------------------------------------------------

(q) Investments, not otherwise permitted under clauses (a) - (p), of the Company
and its Restricted Subsidiaries; provided that the Company shall be in pro forma
compliance with Section 6.18 hereof and, in the case of any Investment in excess
of U.S. $100,000,000, shall deliver to the Administrative Agent at least 3
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) prior to such Investment, a certificate confirming such pro forma
compliance.

“Restricted Subsidiary” means each Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan or Swing Line Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Loan denominated in an Alternative Currency pursuant to
Section 2.02 and (iii) each additional date as the Administrative Agent shall
determine, at the request of the Required Lenders; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iv) in the case of the Existing Letters of Credit, August 2, 2011 and
(v) each additional date as the Administrative Agent shall determine, at the
request of the Required Lenders.

“Revolving Loan” is defined in Section 2.01(a) hereof.

“Revolving Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Revolving Loans made by such Lender to such Borrower, substantially
in the form of Exhibit D-1.

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.

“SEC” is defined in Section 6.01(e) hereof.

“Security” has the same meaning as in Section 2(1) of the Securities Act of
1933, as amended.

“Sonoma” means the unincorporated joint venture formed by QCoal Sonoma Pty Ltd,
Watami (Qld) Pty Ltd, CSC Sonoma Pty Ltd, JS Sonoma Pty

 

28



--------------------------------------------------------------------------------

Ltd and Cliffs Australia Coal Pty Ltd, a Wholly-Owned Subsidiary of the Company,
for the purpose of mining and developing a coal mine in Queensland, Australia,
including the construction of a washplant by Cliffs Australia Washplant
Operations Pty Ltd, an indirectly held Wholly-Owned Subsidiary of the Company.

“Sonoma Investment” means, collectively, all Investments by the Company and its
Restricted Subsidiaries in Sonoma.

“Spot Rate” means, for a currency, the rate determined by the Administrative
Agent, L/C Issuer, or the Swing Line Lender, as the case may be, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent, the L/C Issuer, or the Swing Line
Lender may obtain such spot rate from another financial institution designated
by the Administrative Agent if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency, and
provided further that the L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

“Standard Permitted Liens” means, with respect to any Person, any of the
following:

(a) inchoate Liens for the payment of taxes which are not yet due and payable
or, in the case of the Company or any of its Restricted Subsidiaries, the
payment of which is not required by Section 6.07;

(b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA);

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(d) Liens created by or pursuant to this Agreement;

(e) any interest or title of a lessor under any operating lease;

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially

 

29



--------------------------------------------------------------------------------

detract from the value of the Property subject thereto or materially interfere
with the ordinary conduct of the business of such Person;

(g) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
such Person shall at any time in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured, provided that, the
aggregate amount of such judgments or awards secured by Liens permitted under
this subsection, including interest and penalties thereon, if any, shall not be
in excess of U.S. $50,000,000 (except to the extent fully (excluding any
deductibles or self-insured retention) covered by insurance pursuant to which
the insurer has accepted liability therefor in writing) at any one time
outstanding;

(h) Liens in the nature of royalties, dedications of reserves or similar rights
or interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the iron ore mining industry;

(i) Liens incurred in the ordinary course of business to secure the performance
of tenders, statutory obligations (other than excise taxes), surety, stay,
customs and appeal bonds, statutory bonds, bids, leases, government contracts,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for Indebtedness) or arising by virtue of
deposits made in the ordinary course of business to security liability for
premiums to insurance carriers and/or benefit obligations to claimants;

(j) leases or subleases of properties, in each case entered into in the ordinary
course of business so long as such leases or subleases do not, individually or
in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of the Company and its Restricted Subsidiaries or
(ii) materially impair the use (for its intended purposes) or the value of the
Property subject thereto;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business in accordance with the past business practices of such Person, and
any products or proceeds thereof to the extent covered by such Liens;

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non consensual and arise by

 

30



--------------------------------------------------------------------------------

operation of Law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(m) the filing of UCC financing statements in connection with operating leases,
consignment of goods or bailment agreements; and

(n) Liens securing reimbursement obligations with respect to trade or commercial
letters of credit that encumber only the documents underlying such letters of
credit and any products or proceeds thereof to the extent covered by such Liens.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc. and any successor thereto.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.

“Swing Line” means the credit facility for making one or more Swing Line Loans
described in Section 2.10 hereof.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Sublimit” means, collectively, $100,000,000 with the limitations
that (i) the aggregate Outstanding Amount of Swing Line Loans denominated in
U.S. Dollars shall at no time exceed U.S. $50,000,000, (ii) the aggregate
Outstanding Amount of Swing Line Loans denominated in Canadian Dollars shall at
no time exceed Cdn. $25,000,000, (iii) the aggregate Outstanding Amount of Swing
Line Loans denominated in Australian Dollars shall at no time exceed AUD
25,000,000 and (iv) the aggregate Outstanding Amount of Swing Line Loans
denominated in any other Alternative Currency shall be zero; provided that the
amounts specified in clauses (i) - (iv) may be modified from time to time by
agreement between the Company and the Swing Line Lender.

“Swing Line Loan” and “Swing Line Loans” each is defined in Section 2.10 hereof.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.10(b), which, if in writing, shall be substantially in the
form of Exhibit A and appropriately completed and signed by a Responsible
Officer of the Company.

 

31



--------------------------------------------------------------------------------

“Swing Note” means a promissory note made by the Company in favor of the Swing
Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-2.

“Swiss Francs” means the lawful currency of the Swiss Confederation.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means August 11, 2016, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.09, 7.02 or 7.03
hereof.

“Total Commitments” means, at any time, the aggregate amount of Commitments,
which shall be One Billion Seven Hundred Fifty Million Dollars (U.S.
$1,750,000,000) on the Closing Date and which may be increased pursuant to
Section 2.01(b) hereof or decreased pursuant to Section 2.09 or other applicable
provisions hereof.

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Company or its Restricted Subsidiary
meeting financial performance objectives (exclusive of salaries paid in the
ordinary course of business) (discounted at the Base Rate), but only to the
extent not included in clause (a), (b) or (c) above, and (e) the amount of
Indebtedness assumed in connection with such Acquisition.

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Company and its Restricted Subsidiaries at
such time.

 

32



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trade Date” is defined in Section 10.10(b)(i)(B) hereof.

“Transactions” means (i) the plan of arrangement pursuant to the Arrangement
Agreement, including the payment of the cash consideration payable pursuant to
the Arrangement Agreement, (ii) the repayment or defeasance of certain
Indebtedness of CTIM and its Subsidiaries and (iii) the payment of the fees and
expenses incurred in connection with the Arrangement Agreement and related
transactions, including the initial financing thereof.

“Transition Period” means the period commencing on the date the Company or any
Subsidiary acquires any Person or line of business and ending on the last day of
the fourth full fiscal quarter following the date of the consummation of such
Acquisition.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unreimbursed Amount” is defined in Section 2.02(c)(i) hereof.

“Unrestricted Subsidiary” means any Subsidiary of the Company (other than a
Designated Borrower) designated, from time to time, by the Company in writing to
the Administrative Agent as an Unrestricted Subsidiary; provided, however, that
at the time of such designation (a) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (b) after giving effect to
such designation, the Company shall be in pro forma compliance with each of the
financial covenants set forth in Section 6.18, and (c) the Company shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, signed by a Responsible
Officer of the Company certifying that the conditions set forth in clauses
(a) and (b) above are satisfied (which certificate shall attach supporting
information and calculations with respect to the requirements set forth in
clause (b) above).

“Unused Commitments” means, at any time, the difference between the Total
Commitments then in effect and the aggregate Outstanding Amount of Revolving
Loans and L/C Obligations.

 

33



--------------------------------------------------------------------------------

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent, the L/C Issuer or the Swing
Line Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
U.S. Dollars with such Alternative Currency.

“U.S. Dollars” and “U.S. $” each means the lawful currency of the United States
of America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly Owned Subsidiary” means, at any time, any Subsidiary all of the Voting
Stock (except directors’ qualifying shares) of which are owned by any one or
more of the Company and the Company’s other Wholly Owned Subsidiaries at such
time.

“Withholding Agent” is defined in Section 10.01(a) hereof.

Section 1.02. Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to New York,
New York time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

Section 1.03. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.03 hereof and
such change shall result in a change in the

 

34



--------------------------------------------------------------------------------

calculation of any financial covenant, standard or term found in this Agreement,
either the Company or the Required Lenders may by notice to the Lenders and the
Company, respectively, require that the Lenders and the Company negotiate in
good faith to amend such covenants, standards, and term so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Company and its
Restricted Subsidiaries shall be the same as if such change had not been made.
No delay by the Company or the Required Lenders in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in accounting principles. Until any such covenant, standard, or term is
amended in accordance with this Section 1.03, financial covenants shall be
computed and determined in accordance with GAAP in effect prior to such change
in accounting principles. Without limiting the generality of the foregoing, the
Company shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

Section 1.04. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the U.S. Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

Section 1.05. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating the U.S. Dollar Equivalent of the aggregate outstanding amount
denominated in Alternative Currencies and shall provide notice of the same to
the Company. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than U.S. Dollars) for
purposes of the Loan Documents shall be

 

35



--------------------------------------------------------------------------------

such U.S. Dollar Equivalent amount as so determined by the Administrative Agent;
provided, however, that no violation of any provision of Section 6.12, 6.13,
6.14 or 6.15 will be deemed to occur solely as a result of fluctuations in the
exchange rate applicable to the Alternative Currency or other relevant currency
or Indebtedness after such Indebtedness is incurred or Lien is effected (but any
subsequent incurrence of Indebtedness or Lien shall be permitted only if
permitted after taking such fluctuation in exchange rate of all Indebtedness and
other amounts into account).

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in U.S. Dollars, but such Borrowing, Eurocurrency
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

Section 1.06. Additional Alternative Currencies. (a) The Company may from time
to time request that Eurocurrency Loans and/or Swing Line Loans be made and/or
Letters of Credit be issued in a currency other than those provided for in
clause (i) of the definition of “Alternative Currency”; provided that such
requested currency is a lawful currency (other than U. S. Dollars) that is
readily available and freely transferable and convertible into U.S. Dollars. In
the case of any such request with respect to the making of Eurocurrency Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to Swing Line
Loans or Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the Swing Line Lender or L/C Issuer, as the case may
be.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each Lender
thereof; and in the case of any such request pertaining to Swing Line Loans or
Letters of Credit, the Administrative Agent shall promptly notify the Swing Line
Lender or L/C Issuer thereof, as the case may be. Each Lender (in the case of
any such request pertaining to Eurocurrency Loans) or the Swing Line Lender or
L/C Issuer (in the case of a request pertaining to Swing Line Loans or Letters
of Credit)

 

36



--------------------------------------------------------------------------------

shall notify the Administrative Agent, not later than 11:00 a.m., four Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Loans or Swing Line Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender, the Swing Line Lender or an L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender, Swing Line
Lender or L/C Issuer, as the case may be, to permit Eurocurrency Loans or Swing
Line Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurocurrency Loans in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Loans; and if the Administrative Agent and the Swing Line Lender or
L/C Issuer consent to Swing Line Loans or Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Swing Line Loans or Letter of Credit issuances by
the Swing Line Lender or L/C Issuer, as the case may be. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.

Section 1.07. Change of Currency. (a) Each obligation of the applicable Borrower
to make a payment denominated in the national currency unit of any member state
of the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

37



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.08. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.09. Liability of Designated Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each
Designated Borrower is liable only for obligations with respect to Loans or
Letters of Credit made to or issued on behalf of such Designated Borrower
(including, without limitation, principal and interest on such Loans and
reimbursement obligations with respect to such Letters of Credit) and ongoing
obligations related thereto under Articles 2 and 8 hereof, and its pro rata
share of otherwise unallocated general fees, reimbursements and charges
hereunder and under any other Loan Document.

ARTICLE 2

THE CREDIT FACILITIES

Section 2.01. Revolving Credit Facilities. (a) Revolving Loans. Prior to the
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make revolving loans (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”) in U.S. Dollars and
Alternative Currencies to the Borrowers from time to time in an aggregate
outstanding U.S. Dollar Equivalent up to the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing (i) the Total
Outstandings shall not exceed the Total Commitments in effect at such time,
(ii) the aggregate Outstanding Amount of the Revolving Loans

 

38



--------------------------------------------------------------------------------

of any Lender, plus such Lender’s Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment, and (iii) the sum of
(x) the aggregate Outstanding Amount of Alternative Currency Loans and Letters
of Credit denominated in an Alternative Currency and (y) the aggregate
Outstanding Amount of Loans denominated in U.S. Dollars made to Designated
Borrowers shall not exceed the Foreign Sublimit. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Percentages. As provided in Section 2.04(a), and subject to the terms hereof,
the Company may elect that each Borrowing of Revolving Loans denominated in U.S.
Dollars be either Base Rate Loans or Eurocurrency Loans. All Loans denominated
in an Alternative Currency shall be Eurocurrency Loans. Revolving Loans may be
repaid and reborrowed before the Termination Date, subject to the terms and
conditions hereof.

(b) Commitment Increases. The Company shall be entitled, from time to time, to
request that the Total Commitments be increased to an aggregate amount not to
exceed Two Billion Dollars (U.S. $2,000,000,000) (such additional Commitments
are referred to herein as the “Additional Commitments”); provided that (i) at
the time of giving effect to any such Commitment increase, the conditions
specified in Section 3.02(a) and (b) would be satisfied if the full amount of
the Commitments as increased were borrowed at such time, (ii) any such increase
shall be in a minimum amount of U.S. $50,000,000, (iii) no Lender shall be
obligated to increase such Lender’s Commitment without such Lender’s written
consent, which may be withheld in such Lender’s sole discretion, and (iv) any
Person providing any Additional Commitment shall be an Eligible Assignee (if
such Person is not already a Lender). In connection with any such increase in
the Total Commitments the parties shall execute any documents reasonably
requested in connection with or to evidence such increase, including without
limitation, an amendment to this Agreement.

(c) Adjustments. On the date (“Funding Date”) of any increase in the Total
Commitments permitted by this Agreement, which date shall be designated by the
Administrative Agent, each Lender who has an Additional Commitment shall fund to
the Administrative Agent such amounts as may be required to cause each such
Lender to hold its Percentage of Revolving Loans based upon the Commitments as
of such Funding Date, and the Administrative Agent shall distribute the funds so
received to the other Lenders in such amounts as may be required to cause each
of them to hold its Percentage of Revolving Loans as of such Funding Date. The
Lenders receiving such amounts to be applied to Eurocurrency Loans may demand
payment of the breakage costs under Section 8.01 hereof as though the applicable
Borrower had elected to prepay such Eurocurrency Loans on such date and such
Borrower shall pay the amount so

 

39



--------------------------------------------------------------------------------

demanded as provided in Section 8.01. The first payment of interest and Letter
of Credit Fees received by the Administrative Agent after such Funding Date
shall be paid to the Lenders in amounts adjusted to reflect the adjustments of
their respective Percentages as of the Funding Date. On the Funding Date each
Lender shall be deemed to have either sold or purchased, as applicable, a
participating interest in Swing Line Loans, L/C Obligations and L/C Borrowings
so that upon consummation of all such sales and purchases each Lender, other
than the Lender acting as the Swing Line Lender or the L/C Issuer, as the case
may be, holds an undivided participating interest in each Swing Line Loan, each
Letter of Credit and each L/C Borrowing equal to such Lender’s Percentage as of
such Funding Date.

Section 2.02. Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.02, (1) from time to time on any Business Day during the period from
the Closing Date until the Termination Date, to issue Letters of Credit
denominated in U.S. Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Outstandings shall not exceed the Total Commitments, (x) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the sum of (I) the aggregate Outstanding Amount of
Alternative Currency Loans and Letters of Credit denominated in an Alternative
Currency and (II) the aggregate Outstanding Amount of Loans denominated in U.S.
Dollars made to Designated Borrowers shall not exceed the Foreign Sublimit, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the L/C
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been

 

40



--------------------------------------------------------------------------------

drawn upon and reimbursed. All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than U.S. $100,000, in
the case of a commercial Letter of Credit, or U.S. $100,000, in the case of a
standby Letter of Credit;

 

41



--------------------------------------------------------------------------------

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than U.S. Dollars
or an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Lender’s obligations to fund under Section 2.04(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate the L/C Issuer’s Fronting Exposure with respect to such
Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer

 

42



--------------------------------------------------------------------------------

(with a copy to the Administrative Agent) in the form of an Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, the Company shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may, in its
reasonable discretion, deem necessary.

(ii) Promptly after receipt of any Application, the L/C Issuer will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Application from the Company and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or the Company, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 3 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk

 

43



--------------------------------------------------------------------------------

participation in such Letter of Credit in an amount equal to the product of such
Lender’s Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Application, the L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued; provided further that such L/C Issuer shall
provide notice to the Company at least 30 days prior to such Non-Extension
Notice Date if such L/C Issuer determines not to extend an Auto-Extension Letter
of Credit. Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.02(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a

 

44



--------------------------------------------------------------------------------

Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in such Alternative Currency. In the case of any such
reimbursement in U.S. Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the L/C Issuer shall notify the Company of the
U.S. Dollar Equivalent (and upon request, provide documentation of such foreign
exchange conversion), of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in U.S. Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the applicable L/C Issuer in an amount equal
to the amount of such drawing and in the applicable currency. If the Company
fails to so reimburse the L/C Issuer by such time, such L/C Issuer shall notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (expressed
in U.S. Dollars in the amount of the U.S. Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Percentage thereof. In such event, the
Company shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.05 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Total Commitments and the conditions set forth in Section 3.02
(other than the delivery of notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.02(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.02(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in U.S.
Dollars, at the Administrative Agent’s Office for U.S. Dollar-denominated
payments in an amount equal to its Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of this
Section 2.02(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in U.S. Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the

 

45



--------------------------------------------------------------------------------

Company shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at a rate per annum equal to the sum of 2% plus the Applicable
Margin plus the Base Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.02(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.02.

(iv) Until each Lender funds its Base Rate Loan or L/C Advance pursuant to this
Section 2.02(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Percentage of such amount
shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this
Section 2.02(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Company,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default or Event of Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this
Section 2.02(c) is subject to the conditions set forth in Section 3.02 (other
than delivery by the Company of notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.02(c) by the time specified in
Section 2.02(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount

 

46



--------------------------------------------------------------------------------

(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.02(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Percentage thereof in U.S. Dollars and in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned under any
of the circumstances described in Section 10.15 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be

 

47



--------------------------------------------------------------------------------

acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) without limitation of the second proviso set forth in Section 2.02(f), any
payment by the L/C Issuer under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by the L/C Issuer under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any

 

48



--------------------------------------------------------------------------------

correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.02(e); provided further, however, that anything in such clauses
to the contrary notwithstanding, the Company may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Company, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)(i) Upon the request of the Administrative Agent, (A) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Termination Date,
any L/C Obligation for any reason remains outstanding, the Company shall, in
each case, within one Business Day Cash Collateralize the then Outstanding
Amount of all L/C Obligations.

(ii) At any time that there shall exist a Defaulting Lender, within 2 Business
Days after the request of the Administrative Agent, any L/C Issuer or the Swing
Line Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

49



--------------------------------------------------------------------------------

(iii) On the 91st day prior to the Termination Date (or, if such day is not a
Business Day, on the next preceding Business Day), the Company shall Cash
Collateralize the then Outstanding Amount of all Long-Dated Letters of Credit.
Thereafter, simultaneously with the issuance of any Long-Dated Letter of Credit,
the Company shall Cash Collateralize the U.S. Dollar Equivalent of the face
amount of such Letter of Credit.

(iv) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds the L/C
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Company shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the L/C Sublimit.

(v) The Administrative Agent may, if the Cash Collateral for L/C Obligations at
any time becomes less than 100% of the U.S. Dollar Equivalent of such L/C
Obligations, request that the Company provide additional Cash Collateral such
that the amount of Cash Collateral is equal to 103% of the U.S. Dollar
Equivalent of such L/C Obligations, and the Company shall provide such
additional Cash Collateral within 2 Business Days after an such request.

(vi) Sections 7.02 and 7.03 set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.02 and Sections 2.15,
7.02 and 7.03, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances
aggregating not less than 103% (or such lower amount as agreed by all relevant
L/C Issuers) of the U.S. Dollar Equivalent of the L/C Obligations, pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Company hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America, for the
benefit of the Lenders and the L/C Issuers.

(vii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.02 or Sections 2.15, 7.02 and
7.03 in respect of Letters of Credit or Swing Line

 

50



--------------------------------------------------------------------------------

Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.03. Applicable Interest Rates. (a) Base Rate Loans. Subject to the
provisions of clause (d) below, each Base Rate Loan made or maintained by a
Lender shall bear interest (computed on the basis of a year of 365 or 366 days,
as applicable, and the actual days elapsed) on the unpaid principal amount of
such Loan from the date such Loan is advanced or created by conversion from a
Eurocurrency Loan until the Termination Date (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable in arrears on the last
Business Day of each month and on the Termination Date (whether by acceleration
or otherwise).

(b) Eurocurrency Loans. Subject to the provisions of clause (d) below, each
Eurocurrency Loan made or maintained by a Lender shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 360 days
and actual days elapsed) on the unpaid principal amount thereof from the date
such Loan is advanced, continued or created by conversion from a Base

 

51



--------------------------------------------------------------------------------

Rate Loan until the Termination Date (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus LIBOR applicable
for such Interest Period plus (in the case of a Eurocurrency Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost, payable in arrears on the last day of the
Interest Period applicable to such Loan and on the Termination Date (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.

(c) Swing Line Loans. Subject to the provisions of clause (d) below, each Swing
Line Loan shall bear interest (computed on the basis of (x) a year of 365 or 366
days, as applicable, and the actual days elapsed, in the case of a Swing Line
Loan denominated in U.S. Dollars and (y) a year of 360 days and the actual days
elapsed, in the case of an AC Swing Line Loan) on the unpaid principal amount of
such Loan from the date such Loan is advanced until the Termination Date
(whether by acceleration or otherwise) at a rate per annum equal to (x) for each
Swing Line Loan denominated in U.S. Dollars, the Base Rate or a quoted rate and
(y) for each AC Swing Line Loan, the AC Swing Rate or a quoted rate plus (in the
case of an AC Swing Line Loan of the Swing Line Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost. Such interest shall be payable in arrears on the last Business
Day of each month and on the Termination Date (whether by acceleration or
otherwise).

(d) Default Rate. While any Event of Default exists or after acceleration, the
Borrowers shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by Law and before and after the commencement of any
proceeding under any Debtor Relief Law) on the principal amount of all Loans
owing by it at a rate per annum equal to:

(i) for any Base Rate Loan (including any Swing Line Loan denominated in U.S.
Dollars), the sum of 2.0% per annum plus the Applicable Margin plus the Base
Rate from time to time in effect;

(ii) for any Eurocurrency Loan denominated in U.S. Dollars, the sum of 2.0% plus
the rate of interest in effect thereon (including any Mandatory Cost) at the
time of such Event of Default until the end of the Interest Period applicable
thereto and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect; and

(iii) for any Eurocurrency Loan denominated in an Alternative Currency or any AC
Swing Line Loan, the sum of 2.0% plus the rate of interest in effect thereon at
the time of such Event of Default until the end

 

52



--------------------------------------------------------------------------------

of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of (A) the Applicable Margin for Eurocurrency Loans plus (B) 2%
plus (C) the rate of interest per annum as determined in good faith by the
Administrative Agent (rounded upwards, if necessary, to the next higher
1/100,000 of 1%) at which overnight or weekend deposits (or, if such amount due
remains unpaid more than three Business Days, then for such other period of time
not longer than one month as the Administrative Agent may elect in good faith)
of the relevant Alternative Currency for delivery in immediately available and
freely transferable funds would be offered by the Administrative Agent to major
banks in the interbank market upon request of such major banks for the
applicable period as determined above and in an amount comparable to the unpaid
principal amount of any such Eurocurrency Loan (or, if the Administrative Agent
is not placing deposits in such currency in the interbank market, then the
Administrative Agent’s cost of funds in such currency for such period);

provided, however, prior to acceleration, any increase in interest rates
pursuant to this Section shall be made at the election of the Administrative
Agent, acting at the request or with the consent of the Required Lenders, with
written notice to the Borrower. While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent,
acting at the request or with the consent of the Required Lenders.

(e) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and L/C Borrowings hereunder; provided that the
Swing Line Lender shall determine each AC Swing Rate. Each such determination
shall be conclusive and binding except in the case of manifest error.

Section 2.04. Manner of Borrowing Loans and Designating Currency and Applicable
Interest Rates. (a) Notice to the Administrative Agent. Each Borrowing of
Revolving Loans, each conversion of Revolving Loans from Base Rate Loans to
Eurocurrency Loans and Eurocurrency Loans to Base Rate Loans, and each
continuation of Eurocurrency Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone and promptly
confirmed in writing, substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Each
such notice must be received by the Administrative Agent by no later than 12:00
p.m.: (i) at least four (4) Business Days before the date on which the Company
requests the Lenders to advance a Borrowing of or continuation of Eurocurrency
Loans denominated in an Alternative

 

53



--------------------------------------------------------------------------------

Currency, (ii) at least 3 Business Days before the date on which the Company
requests the Lenders to advance a Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in U.S. Dollars and (iii) on the date the Company
requests the Lenders to advance a Borrowing of or conversion to Base Rate Loans.
The Loans included in each Borrowing shall bear interest initially at the type
of rate specified in such notice. All notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, which
existing Revolving Loans are to be continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurocurrency Loans, the currency and Interest Period applicable
thereto. The Company and each other Borrower agree that the Administrative Agent
may rely on any such telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation (the Company or such other
Borrower, as applicable, hereby indemnifying the Administrative Agent from any
liability or loss ensuing from such reliance) and, in the event any such notice
by telephone conflicts with any written confirmation, such telephonic notice
shall govern if the Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Company received
pursuant to Section 2.04(a) above and, if such notice requests such Lenders to
make Eurocurrency Loans, the Administrative Agent shall give notice to the
Company and each such Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination and, if such
Borrowing is denominated in an Alternative Currency, shall give notice by such
means to the Company and such Lender of the initial U.S. Dollar Equivalent
thereof.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Defaults.

(i) Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
If the Company fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurocurrency Loans denominated in U.S. Dollars
before the last day of its then current Interest Period within the period
required by Section 2.04(a) or, whether or not such notice has been given, one
or more of the

 

54



--------------------------------------------------------------------------------

conditions set forth in Section 3.02 for the continuation or conversion of a
Borrowing of Eurocurrency Loans would not be satisfied, and such Borrowing is
not prepaid in accordance with Section 2.07(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans. If the Company
fails to give proper notice of the continuation of any outstanding Borrowing of
Eurocurrency Loans denominated in an Alternative Currency before the last day of
its then current Interest Period within the period required by Section 2.04(a)
and has not notified the Administrative Agent within the period required by
Section 2.07(a) that it intends to prepay such Borrowing, such Borrowing shall
automatically be continued as a Borrowing of Eurocurrency Loans in the same
Alternative Currency with an Interest Period of one month.

(ii) During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as Eurocurrency Loans (whether in U.S.
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Loans denominated in an Alternative Currency be
prepaid, or redenominated into U.S. Dollars in the amount of the U.S. Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d) Disbursement of Loans. Not later than 2:00 p.m. on the date of any requested
advance of a new Borrowing, subject to Article 3 hereof, each Lender shall make
available its Loan comprising part of such Borrowing in funds immediately
available at the Administrative Agent’s Office. The Administrative Agent shall
make the proceeds of each new Borrowing available to the Company at the
Administrative Agent’s Office, except that if such Borrowing is denominated in
an Alternative Currency each Lender shall, subject to Article 3 hereof, make
available its Loan comprising part of such Borrowing at such account with such
financial institution as the Administrative Agent has previously specified in a
notice to each such Lender, in such funds as are then customary for the
settlement of international transactions in such currency and no later than the
Applicable Time. The Administrative Agent shall make the proceeds of each new
Borrowing denominated in U.S. Dollars available to the Company at such account
with such financial institution as the Administrative Agent has previously
agreed to with the Borrower, and the Administrative Agent shall make the
proceeds of each new Borrowing denominated in an Alternative Currency available
at such account with such financial institution as the Administrative Agent has
previously agreed to with the Borrower, in each case in the type of funds
received by the Administrative Agent from the Lenders.

(e) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any

 

55



--------------------------------------------------------------------------------

Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with this
Section 2.04 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by this Section 2.04) and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (1) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (2) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loan. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (e) shall be conclusive,
absent manifest error.

(f) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.13(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.13(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.13(c).

Section 2.05. Minimum Borrowing Amounts; Maximum Eurocurrency Loans. Each
Borrowing of Base Rate Loans shall be in an amount not less than U.S.
$1,000,000. Each Borrowing of Eurocurrency Loans advanced, continued or
converted under this Agreement shall be in an amount not less than a U.S. Dollar
Equivalent of U.S. $1,000,000 or such greater amount in units of the

 

56



--------------------------------------------------------------------------------

relevant currency as would have a U.S. Dollar Equivalent most closely
approximating U.S. $100,000 or an integral multiple thereof. Without the
Administrative Agent’s consent, there shall not be more than twelve
(12) Borrowings of Eurocurrency Loans outstanding hereunder at any one time;
provided that only two such Eurocurrency Loan may have an Interest Period of
seven (7) days or fourteen (14) days at any one time.

Section 2.06. Repayment of Loans. (a) The Borrowers shall repay to the Lenders
on the Termination Date the aggregate principal amount of Revolving Loans,
together with interest thereon, outstanding on such date.

(b) The Company shall repay each Swing Line Loan, together with interest
thereon, on the earlier to occur of (i) the date fifteen (15) Business Days
after such Swing Line Loan is made and (ii) the Termination Date.

Section 2.07. Prepayments. (a) Voluntary. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Revolving Loans in whole or in part without premium or penalty (except as set
forth in Section 8.01 below); provided that (i) such notice must be received by
the Administrative Agent no later than 11:00 a.m. (x) 3 Business Days prior to
any date of prepayment of Eurocurrency Loans denominated in U.S. Dollars, (y) 4
Business Days prior to any date of prepayment of Eurocurrency Loans denominated
in an Alternative Currency, or (z) on the date of prepayment of Base Rate Loans,
(or, in each case, such shorter period of time then agreed to by the
Administrative Agent), (ii) any prepayment of Base Rate Loans shall be in a
principal amount not less than U.S. $1,000,000, (iii) any prepayment of
Eurocurrency Loans denominated in U.S. Dollars shall be in a principal amount
not less than U.S. $1,000,000, and (iv) any prepayment of Eurocurrency Loans
denominated in an Alternative Currency shall be in a principal amount for which
the U.S. Dollar Equivalent is not less than U.S. $1,000,000 or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the type(s) of Loans to
be prepaid and, if Eurocurrency Loans are to be prepaid, the Interest Period(s)
of such Loans. Any prepayment of a Eurocurrency Loans shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 8.01.

The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that

 

57



--------------------------------------------------------------------------------

(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., in the case of any Swing Line Loans denominated
in U.S. Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any AC Swing Line Loan, on the date of the
prepayment and (ii) any such prepayment shall be in a minimum principal amount
of U.S. $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(b) Mandatory. (i) The Borrowers shall, on each date the Total Commitments are
reduced pursuant to Section 2.09, prepay the Revolving Loans and Swing Line
Loans and, if necessary, Cash Collateralize the L/C Obligations by the amount,
if any, necessary to reduce the Total Outstandings to the amount to which the
Total Commitments have been so reduced.

(ii) If at any time the Total Outstandings shall be in excess of the Total
Commitments then in effect, the Borrowers shall, within three (3) Business Days
of such date and without notice or demand, pay over the amount of the excess to
the Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
the Swing Line Loans then outstanding until payment in full thereof, with any
remaining balance to be applied to the Revolving Loans then outstanding until
payment in full thereof, with any remaining balance to be held by the
Administrative Agent as Cash Collateral for the L/C Obligations, provided that
if the U.S. Dollar Equivalent of amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies has increased as a result of
fluctuations in the exchange rate applicable to the relevant Alternative
Currencies such that the Total Outstandings exceeds the Total Commitments as
then in effect, then the Company shall not be obligated to make a prepayment or
payover under this clause (ii) unless the amount of Total Outstandings is 105%
or more of the Total Commitment (but any such required prepayment or payover
shall be in the full amount of any such excess over 100% of the Total
Commitments).

(iii) Unless the Borrowers otherwise direct, prepayments of Loans under this
Section 2.07(b) in U.S. Dollars shall be applied first to Borrowings of Base
Rate Loans until payment in full thereof with any balance applied to Borrowings
of Eurocurrency Loans denominated in U.S. Dollars in the order in which their
Interest Periods expire and prepayments made in Alternative Currencies under
this Section 2.07(b) shall be applied to Borrowings in such Alternative Currency
in the order in which their Interest Periods expire. Each prepayment of Loans
under this Section 2.07(b) shall be made by the payment of the principal amount
to be

 

58



--------------------------------------------------------------------------------

prepaid and, in the case of Eurocurrency Loans, accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 8.01
hereof. Cash Collateralization of L/C Obligations shall be made in accordance
with Section 2.02(g) hereof. The Administrative Agent will promptly advise each
Lender of any notice of prepayment it receives from the Borrowers.

Section 2.08. Payments. (a) Place of Payments. All payments to be made by any
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by any Borrower hereunder and the other Loan Documents, shall be
made by such Borrower to the Administrative Agent by no later than 2:00 p.m. on
the due date thereof at the Administrative Agent’s Office (or such other
location as the Administrative Agent may designate to such Borrower) or, if such
payment is to be made in an Alternative Currency, no later than the Applicable
Time at the place of payment at such account with such financial institution as
the Administrative Agent has previously specified in a notice to such Borrower
for the benefit of the Lender or Lenders entitled thereto. Any payments received
after such time shall be deemed to have been received by the Administrative
Agent on the next Business Day. All such payments shall be made (i) in U.S.
Dollars, in Same Day Funds at the place of payment, or (ii) in the case of
amounts denominated in an Alternative Currency, in such Alternative Currency in
such funds then customary for the settlement of international transactions in
such currency, in each case without deduction, set off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans ratably to the Lenders
and like funds relating to the payment of any other amount payable to any Lender
to such Lender, in each case to be applied in accordance with the terms of this
Agreement.

(b) Funding by Borrower. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to

 

59



--------------------------------------------------------------------------------

the Administrative Agent, at the Overnight Rate. A notice given by the
Administrative Agent with respect to any amount owing under this Section 2.08
shall be conclusive, absent manifest error.

(c) Application of Payments. Anything contained herein to the contrary
notwithstanding, (x) pursuant to the exercise of remedies under Sections 7.02
and 7.03 hereof or (y) after written instruction by the Required Lenders after
the occurrence and during the continuation of an Event of Default, all payments
and collections received in respect of the Obligations by the Administrative
Agent or any of the Lenders shall be remitted to the Administrative Agent and
distributed as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) due and payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) due and payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or L/C Issuer)) and amounts payable under Section 8.04, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Hedging Liability and Funds Transfer
and Deposit Account Liability, ratably among the Lenders, the L/C Issuers and
their Affiliates in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the ratable accounts of the L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under

 

60



--------------------------------------------------------------------------------

such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

Section 2.09. Termination or Reduction of Commitments. The Company shall have
the right at any time and from time to time, upon 3 Business Days prior written
notice to the Administrative Agent (or such shorter period of time agreed to by
the Administrative Agent), to terminate the Total Commitments in whole or in
part, any partial termination to be (i) in an amount equal to U.S. $1,000,000 or
such greater amount that is an integral multiple of U.S. $100,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Percentages, provided that the Total Commitments may not be reduced to an amount
less than the Total Outstandings. Any reduction of the Total Commitments below
the L/C Sublimit, the Foreign Sublimit or the Swing Line Sublimit then in effect
shall reduce such Sublimit by a like amount. The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Total Commitments.
Any termination of the Total Commitments pursuant to this Section 2.09 may not
be reinstated.

Section 2.10. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees in reliance upon the agreements of the Lenders set
forth in this Section 2.10, make loans in U.S. Dollars and Alternative
Currencies (each such loan, a “Swing Line Loan” and collectively, the “Swing
Line Loans”) to the Company from time to time on any Business Day from the
Closing Date until the Termination Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Percentage of the
Outstanding Amount of all Revolving Loans and L/C Obligations of the Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Total Commitments then in effect, (ii) the aggregate
Outstanding Amount of Revolving Loans of any Lender (other than the Swing Line
Lender), plus such Lender’s Percentage of the aggregate Outstanding Amount of
L/C Obligations, plus such Lender’s Percentage of the aggregate Outstanding
Amount of Swing Line Loans shall not exceed such Lender’s Commitment, (iii) the
sum of (x) the aggregate Outstanding Amount of Alternative Currency Loans and
Letters of Credit denominated in an Alternative Currency and (y) the aggregate
Outstanding Amount of Loans denominated in U.S. Dollars made to Designated
Borrower shall not exceed the Foreign Sublimit, and (iv) the aggregate
Outstanding Amount of Swing Line Loans shall not exceed the Swing Line

 

61



--------------------------------------------------------------------------------

Sublimit and provided, further, that the Company shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.10, prepay under Section 2.07, and
reborrow under this Section 2.10. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone in the case of any Swing Line Loan to be
denominated in U.S. Dollars. Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. in the case of any
Swing Line Loans denominated in U.S. Dollars, and not later than the Applicable
Time, in the case of any AC Swing Line Loan, on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
U.S. $250,000 or (in the case of a Swing Line Loan in U.S. Dollars) such greater
amount that is an integral multiple of U.S. $100,000, (ii) the currency of the
Swing Line Loan to be borrowed and (iii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m., in the case of any Swing Line Loans denominated in
U.S. Dollars, and such other time as may be specified from time to time by the
Administrative Agent in the case of any AC Swing Line Loans, on the date of the
proposed Borrowing (1) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.10(a), or (2) that one or more of the applicable
conditions specified in Article 3 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m., in the case of any Swing Line Loans denominated in U.S. Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any AC Swing Line Loan, on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the Company at
such account with such financial institution as the Swing Line Lender, the
Administrative Agent and the Company have previously agreed, in

 

62



--------------------------------------------------------------------------------

Same Day Funds (in the case of U.S. Dollars) or in such funds as are then
customary for the settlement of international transactions in such currency (in
the case of an Alternative Currency).

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Percentage of the U.S. Dollar Equivalent of
the Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Notice of Borrowing for purposes
hereof) and in accordance with the requirements of Section 2.04, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Total Commitments and
the conditions set forth in Section 3.02. The Swing Line Lender shall furnish
the Company with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Percentage of the amount specified in such Notice of
Borrowing available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Notice of Borrowing, whereupon,
subject to Section 2.10(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.10(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.10(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.10(c) by the time
specified in Section 2.10(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which

 

63



--------------------------------------------------------------------------------

such payment is immediately available to the Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.10(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (1) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (2) the occurrence or continuance of a Default
or Event of Default, or (3) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.10(c) is subject
to the conditions set forth in Section 3.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Percentage thereof in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.15 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of

 

64



--------------------------------------------------------------------------------

the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.10 to refinance such Lender’s Percentage of any Swing Line Loan,
interest in respect of such Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Local Currency Swing Line Supplements. The Company and the Swing Line Lender
may, with the consent of the Administrative Agent, from time to time enter into
one or more Local Currency Swing Line Supplements with respect to the Swing Line
Loans in a given Alternative Currency specifying supplemental or alternative
procedures from the borrowing and repayment of Swing Line Loans denominated in
such currency and the determination and payment of interest thereon. In the
event of any inconsistency between the provisions of such a Local Currency Swing
Line Supplement and the provisions of this Agreement with respect to a
particular Swing Line Loan, the provisions of such Local Currency Swing Line
Supplement shall control; provided that no provision of any Local Currency Swing
Line Supplement may adversely affect the rights and obligations of the Lenders
other than the Swing Line Lender with respect to such Swing Line Loan.

Section 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall

 

65



--------------------------------------------------------------------------------

evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to such Note and endorse thereon the
date, type (if applicable), amount and maturity of such Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12. Fees. (a) Commitment Fee. The Company shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Percentages a commitment fee at the rate per annum equal to the Applicable
Margin on the actual daily Unused Commitments. Such commitment fee shall be
payable quarterly in arrears on the last Business Day of each March, June,
September, and December in each year (commencing on the first such date
occurring after the date hereof) and on the Termination Date, unless the Total
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(b) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin then in effect for Eurocurrency Loans times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.04.
Letter of Credit Fees shall be (i) due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date (or, if earlier, the latest expiry date of any
Letter of Credit issued hereunder) and thereafter on demand and (ii) computed on
a quarterly basis

 

66



--------------------------------------------------------------------------------

in arrears. If there is any change in the Applicable Margin during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall be
increased by 2% per annum in excess of the per annum rate otherwise applicable
hereunder.

(c) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate of 0.125% per annum
computed on the U.S. Dollar equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the first Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date (or, if earlier, the latest expiry date of any
Letter of Credit issued hereunder) and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.04. In addition, the Company shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(d) Basis of Computation. All fees payable pursuant to this Section 2.12 shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed.

Section 2.13. Hedge Agreements. All Hedge Agreements, if any, between the
Company and its Subsidiaries and the Lenders and their Affiliates are
independent agreements governed by the written provisions of such Hedge
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Agreement, except as otherwise provided in such Hedge Agreements, and
any payoff statement from Administrative Agent relating to this Agreement shall
not apply to such Hedge Agreements, except as otherwise expressly provided in
such payoff statement.

Section 2.14. Designated Borrowers. (a) The Company may at any time, upon not
less than 10 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may

 

67



--------------------------------------------------------------------------------

be agreed by the Administrative Agent in its sole discretion), designate any
Foreign Subsidiary of the Company that is a Restricted Subsidiary (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received (i) 5 Business Days
before an Applicant Borrower may become a Borrower under this Agreement,
customary “know-your-customer” and similar information or forms as required or
otherwise reasonably requested by the Lenders, (ii) each of the items required
to be delivered pursuant to Section 3.01(d), (e), (f), (h) and (j) with respect
to such new Borrower, each in form, content and scope reasonably satisfactory to
the Administrative Agent, and (iii) Notes signed by such new Borrowers to the
extent any Lenders so require; provided that an Applicant Borrower may not
become a Borrower if a Lender shall have advised the Administrative Agent and
the Company in writing that such Lender has determined that it would be illegal
under applicable Law for such Lender to make Loans to such Applicant Borrower.
Upon receipt of such items, the Administrative Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to the
Company and the Lenders specifying that the Applicant Borrower constitutes a
Designated Borrower for purposes hereof, whereupon each of the Lenders agrees to
permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no notice of Borrowing may be submitted by or on behalf of such
Designated Borrower until the date two Business Days after such effective date.

(b) The Obligations of all Designated Borrowers shall be several in nature.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action

 

68



--------------------------------------------------------------------------------

which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

(d) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

Section 2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.11.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.14), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender with respect to any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion

 

69



--------------------------------------------------------------------------------

thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Company, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, any L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.02 and 2.10, the “Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of

 

70



--------------------------------------------------------------------------------

Default exists; (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender and (iii) after giving effect thereto, the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Percentages (without
giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Effectiveness. The effectiveness of the Commitments of the Lenders
to make any Credit Extensions hereunder (and the amendment and restatement
effected hereby) shall be subject to the condition that the Administrative Agent
shall have received the following, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

71



--------------------------------------------------------------------------------

(a) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(b) a Note duly executed by the Company in favor of each Lender requesting a
Note;

(c) the Guaranty duly executed by each Guarantor;

(d) copies of the Company’s and each Guarantor’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;

(e) copies of resolutions of the Company’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with incumbency certificates and specimen signatures of the persons
authorized to execute such documents on the Company’s and each Guarantor’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;

(f) copies of the certificates of good standing, or the nearest equivalent in
the relevant jurisdiction, for the Company and each Guarantor (dated no earlier
than 45 days prior to the date hereof) from the office of the secretary of state
or other appropriate governmental department or agency of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

(g) a certificate of the Company signed by a Responsible Officer of the Company
certifying (i) that the conditions specified in Sections 3.02(a) and (b) have
been satisfied, and (ii) that there has been no event or circumstance since
December 31, 2010 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(h) a list of the Authorized Representatives;

(i) the fees contemplated by the Fee Letters;

(j) the favorable written opinion of counsel to the Company and each Guarantor,
in form and substance reasonably satisfactory to the Administrative Agent; and

(k) evidence reasonably satisfactory to the Administrative Agent, that the
Company shall have prepaid not less than U.S. $250,000,000 aggregate principal
amount of term loans outstanding under its Term Loan Agreement dated as of
March 4, 2011.

 

72



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 3.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 3.02. All Credit Extensions. The obligation of each Lender to make any
Credit Extension shall be subject to the conditions precedent that, at the time
of each such Credit Extension:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date
with respect to which such representations and warranties shall be true and
correct in all material respects as of such earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;

(c) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 2.04 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
together with any fees called for by Section 2.12 hereof, and, in the case of an
extension or increase in the amount of a Letter of Credit, a written request
therefor in a form acceptable to the L/C Issuer together with fees called for by
Section 2.12 hereof; and

(d) in the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

Each request for a Credit Extension shall be deemed to be a representation and
warranty by the Company on the date of such Credit Extension as to the facts
specified in subsections (a) through (c), both inclusive, of this Section.

 

73



--------------------------------------------------------------------------------

ARTICLE 4

THE GUARANTIES

Section 4.01. Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by each Material Subsidiary (other than Cleveland Cliffs
International Holding Company), and the Hedging Liability and Funds Transfer and
Deposit Account Liability of Subsidiaries of the Company shall at all times be
guaranteed by the Company, in each case pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent (as the same may be amended, modified or supplemented from time to time,
individually a “Guaranty” and collectively the “Guaranties”); provided, however,
notwithstanding the foregoing, no such guaranty will be required by a Material
Subsidiary if doing so could have a material adverse effect on the Company’s or
the Material Subsidiary’s income tax liability. The Company agrees to be bound,
in all applicable respects, by the form of Guaranty attached hereto as Exhibit
G, as fully as if the Company was a signatory to such Guaranty.

Section 4.02. Further Assurances. In the event the Company or any Restricted
Subsidiary forms or acquires any other Restricted Subsidiary that is a Material
Subsidiary after the date hereof, the Company shall, in accordance with this
Section 4.02, promptly upon such formation or acquisition cause such newly
formed or acquired Restricted Subsidiary to execute a Guaranty, as the
Administrative Agent may then require, and the Company shall also deliver to the
Administrative Agent, or cause such Restricted Subsidiary to deliver to the
Administrative Agent, at the Company’s cost and expense, such other instruments,
documents, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith; provided, however, notwithstanding the foregoing,
no such guaranty will be required by a Material Subsidiary if doing so could
have a material adverse effect on the Company’s or the Material Subsidiary’s
income tax liability.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to each Lender and the Administrative Agent,
and agrees, that:

 

74



--------------------------------------------------------------------------------

Section 5.01. Organization and Qualification. The Company and each of its
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing (or, in each case, the foreign equivalent, if applicable) under the
Laws of the jurisdiction of its organization, (b) has the power and authority to
own its property and to transact the business in which it is engaged and
proposes to engage and (c) is duly qualified and in good standing (or, in each
case, the foreign equivalent, if applicable) in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.

Section 5.02. Authority and Enforceability. The Company and each Designated
Borrower has full right and authority to enter into this Agreement and the other
Loan Documents executed by it, to make the borrowings herein provided for and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it. Each Guarantor has full right and authority to enter into the
Loan Documents executed by it, to guarantee the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability and to perform all of its
obligations under the Loan Documents executed by it. The Loan Documents
delivered by the Company, by each Designated Borrower and by each Guarantor have
been duly authorized, executed, and delivered by such Person and constitute
legal, valid and binding obligations of such Person enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar Laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at Law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Company or any Restricted Subsidiary
of any of the matters and things herein or therein provided for, (a) contravene
or constitute a default under any provision of Law or any judgment, injunction,
order or decree binding upon the Company or any Restricted Subsidiary or any
provision of the organizational documents (e.g., charter, articles of
incorporation or by laws, articles of association or operating agreement,
partnership agreement or other similar document) of the Company or any
Restricted Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Company or any Restricted
Subsidiary or any of its Property, in each case where such contravention or
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect or (c) result

 

75



--------------------------------------------------------------------------------

in the creation or imposition of any Lien on any Property of the Company or any
Restricted Subsidiary.

Section 5.03. Financial Reports. The audited consolidated financial statements
of the Company and its Restricted Subsidiaries as at December 31, 2010, and the
unaudited interim consolidated financial statements of the Company and its
Restricted Subsidiaries as at June 30, 2011, for the 6 months then ended,
heretofore furnished to the Administrative Agent, fairly and adequately present,
in all material respects, the consolidated financial condition of the Company
and its Restricted Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. Except as set forth on Schedule 5.3, neither
the Company nor any Restricted Subsidiary has contingent liabilities or
judgments, orders or injunctions against it that are material to it other than
as indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 6.01 hereof.

Section 5.04. No Material Adverse Change. Since December 31, 2010, there has
been no change in the condition (financial or otherwise) of the Company and its
Restricted Subsidiaries except those occurring in the ordinary course of
business, none of which in the aggregate could reasonably be expected to have a
Material Adverse Effect.

Section 5.05. Litigation and Other Controversies. Except as set forth on
Schedule 5.5, there is no litigation, arbitration or governmental proceeding
pending or, to the knowledge of the Company and its Restricted Subsidiaries,
threatened against the Company or any of its Restricted Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

Section 5.06. True and Complete Disclosure. All information furnished by or on
behalf of the Company or any of its Restricted Subsidiaries in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
in light of the circumstances under which such information was provided;
provided that to the extent any such information was based upon or constitutes a
forecast or projection, the Company represents only that it acted in good faith
and utilized assumptions reasonable at the time

 

76



--------------------------------------------------------------------------------

made and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

Section 5.07. Use of Proceeds; Margin Stock. (a) All proceeds of Loans shall be
used by the Company to refinance certain existing indebtedness and for working
capital purposes and other general corporate purposes (including the funding of
Permitted Acquisitions) of the Company and its Restricted Subsidiaries. No part
of the proceeds of any Loan or other extension of credit hereunder will be used
by the Company or any Restricted Subsidiary thereof to purchase or carry any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any margin stock. Neither the making of any Loan or other
extension of credit hereunder nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System and any successor to all or any portion
of such regulations. Margin Stock (as defined above) constitutes less than 25%
of the value of those assets of the Company and its Restricted Subsidiaries that
are subject to any limitation on sale, pledge or other restriction hereunder.

Section 5.08. Taxes. All material tax returns required to be filed by the
Company or any Restricted Subsidiary in any jurisdiction have, in fact, been
filed, and all material taxes, assessments, fees, and other governmental charges
upon the Company or any Restricted Subsidiary or upon any of their Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid except to the extent that the Company or any Restricted
Subsidiary is contesting the same in good faith. The Company does not know of
any proposed additional material tax assessment against it or its Restricted
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for taxes on
the books of the Company and its Restricted Subsidiaries have been made for all
open years, and for the current fiscal period.

Section 5.09. ERISA. The Company and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, does not owe any liability to the PBGC or a Plan under Title IV of ERISA,
except any such matters as could not reasonably be expected, in the aggregate,
to have a Material Adverse Effect. As of the date hereof, neither the

 

77



--------------------------------------------------------------------------------

Company nor any Restricted Subsidiary has any contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA
except such liabilities as could not reasonably be expected, in the aggregate,
to have a Material Adverse Effect.

Section 5.10. Subsidiaries. (a) Restricted Subsidiaries. Schedule 5.10(a)
correctly sets forth, as of the Closing Date, each Restricted Subsidiary of the
Company, its respective jurisdiction of organization and the percentage
ownership (direct and indirect) of the Company in each class of capital stock or
other equity interests of each of its Restricted Subsidiaries and also
identifies the direct owner thereof.

(b) Unrestricted Subsidiaries. Schedule 5.10(b) correctly sets forth, as of the
Closing Date, each Unrestricted Subsidiary of the Company, its respective
jurisdiction of organization and the percentage ownership (direct and indirect)
of the Company in each class of capital stock or other equity interests of each
of its Unrestricted Subsidiaries and also identifies the direct owner thereof.

Section 5.11. Compliance with Laws. The Company and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, any Governmental
Authority, or any subdivision thereof, in respect of the conduct of their
businesses and the ownership of their property, except such noncompliances as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 5.12. Environmental Matters. Except as disclosed in the Company’s most
recent Form 10-K or Form 10-Q filed with the SEC on or prior to the Closing Date
or for any matters that could not reasonably be expected to have a Material
Adverse Effect, (a) the Company and each of its Subsidiaries is in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws, (b) there are no pending or, to the best
knowledge of the Company and its Subsidiaries after due inquiry, threatened
Environmental Claims, including any such claims for liabilities under CERCLA
relating to the disposal of Hazardous Materials, against the Company or any of
its Subsidiaries or any real property, including leaseholds, owned or operated
by the Company or any of its Subsidiaries, (c) there are no facts,
circumstances, conditions or occurrences on any real property, including
leaseholds, owned or operated by the Company or any of its Subsidiaries that, to
the best knowledge of the Company and its Subsidiaries after due inquiry,

 

78



--------------------------------------------------------------------------------

could reasonably be expected (i) to form the basis of an Environmental Claim
against, or result in liability under any Environmental Law to, the Company or
any of its Subsidiaries or any such real property, or (ii) to cause any such
real property to be subject to any restrictions on the ownership, occupancy, use
or transferability of such real property by the Company or any of its
Subsidiaries under any applicable Environmental Law, and (d) Hazardous Materials
have not been Released on or from any real property, including leaseholds, owned
or operated by the Company or any of its Restricted Subsidiaries.

Section 5.13. Investment Company. Neither the Company nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.14. Intellectual Property. The Company and each of its Restricted
Subsidiaries owns all the patents, trademarks, permits, service marks, trade
names, copyrights, franchises and formulas, or rights with respect to the
foregoing, or each has obtained licenses of all other rights of whatever nature
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.

Section 5.15. Good Title. The Company and its Restricted Subsidiaries have good
and marketable title, or valid leasehold interests, to their assets as reflected
on the Company’s most recent consolidated balance sheet provided to the
Administrative Agent, except for sales of assets in the ordinary course of
business, subject to no Liens, other than Permitted Liens.

Section 5.16. Labor Relations. Neither the Company nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is no strike, labor dispute,
slowdown or stoppage pending against the Company or any of its Restricted
Subsidiaries or, to the best knowledge of the Company and its Restricted
Subsidiaries, threatened against the Company or any of its Restricted
Subsidiaries, except such as could not reasonably be expected to have a Material
Adverse Effect.

Section 5.17. Capitalization. Except as disclosed on Schedule 5.17, as of the
Closing Date, all outstanding equity interests of the Company and each
Restricted Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable, and there are

 

79



--------------------------------------------------------------------------------

no outstanding commitments or other obligations of the Company or any Restricted
Subsidiary to issue, and no rights of any Person to acquire, any equity
interests in the Company or any Restricted Subsidiary.

Section 5.18. Other Agreements. Neither the Company nor any Restricted
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting the Company, any Restricted Subsidiary or any of their Property,
which default if uncured could reasonably be expected to have a Material Adverse
Effect.

Section 5.19. Governmental Authority and Licensing. The Company and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
all Governmental Authorities, if any, necessary to conduct their businesses, in
each case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect. No investigation or proceeding with
respect to any such licenses, permits and approvals that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
is pending or, to the knowledge of the Company and its Restricted Subsidiaries,
threatened.

Section 5.20. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Company or any Restricted Subsidiary of any Loan
Document, except for such approvals which have been obtained prior to the date
of this Agreement and remain in full force and effect.

Section 5.21. Affiliate Transactions. Except in connection with any Investment
permitted hereunder or as set forth in Schedule 5.21 hereof, neither the Company
nor any Restricted Subsidiary is a party to any contract or agreement with any
of its Affiliates (other than any contract or agreement between the Company and
any Domestic Subsidiary which is a Guarantor or between any Domestic Subsidiary
which is a Guarantor and any other Domestic Subsidiary which is a Guarantor) on
terms and conditions which are less favorable, taken as a whole, to the Company
or such Restricted Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

Section 5.22. Solvency. The Company and its Restricted Subsidiaries are solvent,
able to pay their debts as they become due,

 

80



--------------------------------------------------------------------------------

and have sufficient capital to carry on their business and all businesses in
which they are about to engage.

Section 5.23. Foreign Assets Control Regulations and Anti-Money Laundering.
(a) OFAC. Neither the Company nor any of its Restricted Subsidiaries is (i) a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of
Section 2, or (iii) a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

(b) Patriot Act. The Company and its Restricted Subsidiaries are in compliance,
in all material respects, with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”). No part of the proceeds
of the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as Amended.

Section 5.24. No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

ARTICLE 6

COVENANTS

The Company covenants and agrees that, so long as any Loans or Letters of Credit
are available to any Borrower hereunder and until all Obligations are paid in
full:

Section 6.01. Information Covenants. The Company will furnish to the
Administrative Agent, with sufficient copies for each Lender:

(a) Quarterly Statements. Within 60 days after the close of each quarterly
accounting period in each fiscal year of the Company, a consolidated

 

81



--------------------------------------------------------------------------------

balance sheet as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be in reasonable detail, prepared by the Company in
accordance with GAAP, and certified by the chief financial officer or other
officer of the Company acceptable to the Administrative Agent that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Company and its Restricted Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year end audit adjustments and the absence of
footnotes. Any items required to be delivered pursuant to this Section need not
to be separately delivered to the Administrative Agent if such items are
publicly available through the SEC; provided that such items are filed with the
SEC within the time allotted in this Section and, with respect to each such item
other than a Form 10-K or a Form 10-Q, the Company furnishes to the
Administrative Agent within the time allotted in this Section a written or
electronic notice of such filing.

(b) Annual Statements. Within 90 days after the close of each fiscal year of the
Company, a consolidated balance sheet as of the last day of the fiscal year then
ended and the related consolidated statements of income and retained earnings
and of cash flows for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied by an unqualified opinion (as to scope and
going concern) of a firm of independent public accountants of recognized
national standing, selected by the Company and acceptable to the Administrative
Agent, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the Company and its Restricted Subsidiaries
as of the close of such fiscal year and the results of their operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards. Any items required to be delivered
pursuant to this Section need not to be separately delivered to the
Administrative Agent if such items are publicly available through the SEC;
provided that such items are filed with the SEC within the time allotted in this
Section and, with respect to each such item other than a Form 10-K or a Form
10-Q, the Company furnishes to the Administrative Agent within the time allotted
in this Section a written or electronic notice of such filing.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 6.01(a) and (b), except for financial
statements delivered pursuant to Section 6.01(a) with respect to a fiscal
quarter that ends on the same date as the end of the Company’s fiscal year, a
certificate of the chief

 

82



--------------------------------------------------------------------------------

financial officer or other officer of the Company acceptable to Administrative
Agent in the form of Exhibit E (w) stating no Default or Event of Default has
occurred during the period covered by such statements or, if a Default or Event
of Default exists, a detailed description of the Default or Event of Default and
all actions the Company is taking with respect to such Default or Event of
Default, (x) confirming that the representations and warranties stated in
Article 5 remain true and correct in all material respects (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), (y) showing the Company’s compliance
with the covenants set forth in Section 6.18 hereof and (z) showing a
reconciliation (in form, substance and scope satisfactory to the Administrative
Agent) of the financial statements delivered pursuant to Section 6.01(a) and
(b), as applicable, with the calculation of financial covenants set forth in
Section 6.18 hereof.

(d) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after any Responsible Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default or any other event which could reasonably be expected to have a Material
Adverse Effect, which notice shall specify the nature thereof, the period of
existence thereof and what action the Company proposes to take with respect
thereto, and (ii) the commencement of, or threat of, or any significant
development in, any litigation, labor controversy, arbitration, governmental
proceeding or investigation pending against the Company or any of its Restricted
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

(e) Other Reports and Filings. Promptly, copies of all financial information,
proxy materials and other material information, certificates, reports,
statements and completed forms, if any, which the Company or any of its
Restricted Subsidiaries (x) has filed with the Securities and Exchange
Commission or any governmental agencies substituted therefor (the “SEC”) or any
comparable agency outside of the United States or (y) has furnished to the
shareholders or other security holders of the Company or any of its Restricted
Subsidiaries that is a public issuer. Any items required to be delivered
pursuant to this Section need not to be separately delivered to the
Administrative Agent if such items are publicly available through the SEC;
provided that such items are filed with the SEC within the time allotted in this
Section and, with respect to each such item other than a Form 10-K or a Form
10-Q, the Company furnishes to the Administrative Agent within the time allotted
in this Section a written or electronic notice of such filing.

(f) Environmental Matters. Promptly upon, and in any event within five Business
Days after any Responsible Officer obtains knowledge thereof, notice of one or
more of the following environmental matters which individually, or in the
aggregate, may reasonably be expected to have a Material Adverse

 

83



--------------------------------------------------------------------------------

Effect: (i) any notice of Environmental Claim against the Company or any of its
Subsidiaries or any real property, including leaseholds, owned or operated by
the Company or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any real property, including leaseholds, owned or operated by the
Company or any of its Subsidiaries that (a) results in noncompliance by the
Company or any of its Subsidiaries with any applicable Environmental Law or
(b) could reasonably be expected to form the basis of an Environmental Claim
against, or result in liability under any Environmental Law to, the Company or
any of its Subsidiaries or any such real property; (iii) any condition or
occurrence on any real property, including leaseholds, owned or operated by the
Company or any of its Subsidiaries that could reasonably be expected to cause
such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such real property under any Environmental Law; and (iv) any removal or remedial
actions to be taken in response to the actual or alleged presence of any
Hazardous Material on any real property, including leaseholds, owned or operated
by the Company or any of its Subsidiaries as required by any Environmental Law
or any Governmental Authority. All such notices shall describe in reasonable
detail the nature of the Environmental Claim, condition or occurrence or removal
or remedial action to be undertaken by the Company or such Subsidiary.

(g) Other Information. From time to time, such other information or documents
(financial or otherwise) relating to the Company or its Restricted Subsidiaries
as the Administrative Agent or any Lender may reasonably request.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Company hereby agrees that (w) all
Company Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Company Materials “PUBLIC”, the Company shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Company Materials as not containing any material
non-public information with respect to the Company or its respective securities
for purposes of United States Federal and state securities Laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 10.16); (y) all Company Materials
marked “PUBLIC” are permitted to be

 

84



--------------------------------------------------------------------------------

made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall treat any Company
Materials that are not marked “PUBLIC” as not being suitable for posting on a
portion of the Platform designated “Public Investor”.

Section 6.02. Inspections. The Company will, and will cause each of its
Restricted Subsidiaries to, permit officers, representatives and agents of the
Administrative Agent or any Lender, to visit and inspect any Property of the
Company or such Restricted Subsidiary, and to examine the books of account of
the Company or such Restricted Subsidiary and discuss the affairs, finances and
accounts of the Company or such Restricted Subsidiary with its and their
officers and independent accountants, all at such reasonable times upon
reasonable advance notice as the Administrative Agent or any Lender may request;
provided, however, that prior to the occurrence and continuance of an Event of
Default, such visitations and inspections shall be no more frequent than once
per fiscal year and shall be at the sole cost and expense of the Administrative
Agent or such Lender.

Section 6.03. Maintenance of Property, Insurance, Environmental Matters, Etc.
(a) The Company will, and will cause each of its Restricted Subsidiaries to,
(i) keep its operating property, plant and equipment in good repair, working
order and condition, normal wear and tear excepted, and shall from time to time
make all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto so that at all times such
property, plant and equipment are reasonably preserved and maintained and
(ii) maintain in full force and effect with financially sound and reputable
insurance companies insurance which provides substantially the same (or greater)
coverage and against at least such risks as is in accordance with industry
practice for operating plant and equipment, and shall furnish to the
Administrative Agent upon request full information as to the insurance so
carried.

(b) Without limiting the generality of Section 6.03(a), the Company and its
Restricted Subsidiaries, except to the extent that the aggregate effect of their
failures to do so could not reasonably be expected to have a Material Adverse
Effect: (i) shall comply with, and maintain all real property in compliance
with, any applicable Environmental Laws; (ii) shall obtain and maintain in full
force and effect all governmental approvals required for its operations at or on
its properties by any applicable Environmental Laws; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties; (iv) shall not, and shall not permit any other
Person to, own or operate on any of its properties any unauthorized landfill or
dump or hazardous waste treatment, storage or disposal facility as defined

 

85



--------------------------------------------------------------------------------

pursuant to the RCRA, or any comparable state, provincial or territorial law, or
any comparable law of any other jurisdiction; and (v) shall not use, generate,
transport, treat, store, release or dispose of Hazardous Materials at or on any
of the real property except in the ordinary course of its business and in
compliance with all Environmental Laws. With respect to any Release of Hazardous
Materials, the Company and its Restricted Subsidiaries shall conduct any
necessary or required investigation, study, sampling and testing, and undertake
any cleanup, removal, remedial or other response action necessary to remove,
cleanup or abate any material quantity of Hazardous Materials released at or on
any of its properties as required by any applicable Environmental Law.

Section 6.04. Preservation of Existence. The Company will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence and, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business, licenses, patents, trademarks,
copyrights and other proprietary rights; provided, however, that nothing in this
Section 6.04 shall prevent, to the extent permitted by Section 6.15, sales of
assets by the Company or any of its Restricted Subsidiaries, the dissolution or
liquidation of any Restricted Subsidiary of the Company, or the merger or
consolidation between or among the Restricted Subsidiaries of the Company or any
other transaction not expressly prohibited hereunder.

Section 6.05. Compliance with Laws. The Company shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
Laws applicable to its property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
other than a Permitted Lien.

Section 6.06. ERISA. The Company shall, and shall cause each of its Restricted
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to have a Material Adverse Effect. The Company shall, and
shall cause each of its Restricted Subsidiaries to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan provided such occurrence
could reasonably be expected to have a Material Adverse Effect, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor provided such termination or appointment could
reasonably be expected to have

 

86



--------------------------------------------------------------------------------

a Material Adverse Effect, (c) its intention to terminate or withdraw from any
Plan for which the reporting requirements are not waived provided such
termination or withdrawal could reasonably be expected to have a Material
Adverse Effect, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Company or any of its Restricted
Subsidiaries of any material liability, fine or penalty, or any increase in the
contingent liability of the Company or any of its Restricted Subsidiaries with
respect to any post-retirement Welfare Plan benefit provided such liability,
fine or penalty or increase in contingent liability could reasonably be expected
to have a Material Adverse Effect.

Section 6.07. Payment of Taxes. The Company will, and will cause each of its
Restricted Subsidiaries to, pay and discharge, all taxes, assessments, fees and
other governmental charges imposed upon it or any of its Property, before
becoming delinquent and before any penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by proper proceedings
and as to which appropriate reserves are provided therefor, unless and until any
Lien resulting therefrom attaches to any of its Property.

Section 6.08. Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to (a) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP or in the case of
any Foreign Subsidiary, GAAP as in effect in any applicable local jurisdiction,
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Restricted Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Company or such Restricted
Subsidiary, as the case may be.

Section 6.09. Contracts with Affiliates. Except in connection with any
Investment permitted hereunder or as set forth in Schedule 5.21, the Company
shall not, nor shall it permit any of its Restricted Subsidiaries to, enter into
any contract, agreement or business arrangement with any of its Affiliates
(other than any arrangement between the Company and any Domestic Subsidiary
which is a Guarantor or between any Domestic Subsidiary which is a Guarantor and
any other Domestic Subsidiary which is a Guarantor) on terms and conditions
which are less favorable to the Company or such Restricted Subsidiary than would
be usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other.

 

87



--------------------------------------------------------------------------------

Section 6.10. No Changes in Fiscal Year. The Company shall not change its fiscal
year from its present basis.

Section 6.11. Change in the Nature of Business. The Company shall not, nor shall
it permit any of its Restricted Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of the Company or any
Restricted Subsidiary would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date; provided,
however, that the foregoing shall not prevent the acquisition by the Company or
any of its Restricted Subsidiaries of, or the entry into, any line of business
that is related or complementary to the business in which they are engaged on
the Closing Date. Notwithstanding anything to the contrary herein, the Company
shall not permit Cleveland-Cliffs International Holding Company to (a) own any
assets other than equity interests in Foreign Subsidiaries, (b) construct,
create, incur, assume or suffer to exist any Indebtedness (other than as
permitted pursuant to Section 6.12(b)), and (c) create, incur or suffer to exist
any Lien created for the purpose of securing Indebtedness.

Section 6.12. Indebtedness. The Company will not, nor will it permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(a) the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Company and its Restricted Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);

(b) intercompany Indebtedness among the Company and its Restricted Subsidiaries
to the extent permitted by Section 6.15;

(c)(i) purchase money Indebtedness of the Company and its Restricted
Subsidiaries, including any such Indebtedness assumed in connection with a
Permitted Acquisition, (ii) Capitalized Lease Obligations of the Company and its
Restricted Subsidiaries, including any such obligations assumed in connection
with a Permitted Acquisition, and (iii) Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(“Project Indebtedness”), including any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on such assets before
the acquisition thereof, and any refinancings of any such Project Indebtedness;
provided that, with respect to Project Indebtedness permitted by clause (iii) of
this Section, (w) such Project Indebtedness is initially incurred before or
within 180 days after such acquisition or the completion of such construction or
improvement, (x) such Project Indebtedness shall be secured only by the Property
acquired,

 

88



--------------------------------------------------------------------------------

constructed or improved in connection with the incurrence of such Project
Indebtedness, (y) with respect to such Project Indebtedness assumed in
connection with a Permitted Acquisition, the amount of such Project Indebtedness
shall not exceed 100% of the Total Consideration paid in connection with such
Permitted Acquisition and (z) with respect to Project Indebtedness incurred to
finance the acquisition of any fixed or capital assets, such Project
Indebtedness shall constitute not more than 100% of the aggregate consideration
paid with respect to such Property;

(d) customer advances for prepayment of ore sales;

(e) Indebtedness (i) in respect of any Permitted Securitization Financing and
(ii) under the Portman Limited Facility, not to exceed U.S. $500,000,000 in the
aggregate at any time;

(f) Other Hedging Liability to any Person, in all cases incurred in the ordinary
course of business and not for speculative purposes;

(g) Indebtedness in respect of bid, performance, surety, reclamation or other
similar bonds or guaranties in the ordinary course of business, or any similar
financial assurance obligations under Environmental Laws or worker’s
compensation Laws or with respect to self insurance obligations, including
guarantees or obligations with respect to letters of credit supporting such
obligations (in each case other than for an obligation for money borrowed);

(h) Contingent Obligations in respect of Indebtedness otherwise permitted under
this Section 6.12;

(i) Indebtedness incurred in connection with any sale/leaseback transaction;

(j) Indebtedness of Non-Guarantor Subsidiaries not otherwise permitted by this
Section; provided that the aggregate amount at any time outstanding of all such
Indebtedness plus Indebtedness of the Company and all Restricted Subsidiaries
secured by Liens shall not exceed 10% of consolidated total assets of the
Company and its Restricted Subsidiaries as measured as of the end of the most
recently completed fiscal quarter prior to the incurrence of such Indebtedness;
and

(k) unsecured Indebtedness of the Company and the Guarantors not otherwise
permitted by this Section.

Section 6.13. Liens. The Company will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):

 

89



--------------------------------------------------------------------------------

(a) Standard Permitted Liens;

(b) Liens on Property of the Company or any Restricted Subsidiary created solely
for the purpose of securing Indebtedness permitted by Section 6.12(c) hereof,
representing or incurred to finance such Property, provided that, with respect
to Indebtedness described in clauses (i) and (ii) of such Section, no such Lien
shall extend to or cover other Property of the Company or such Restricted
Subsidiary other than the respective Property so acquired, and the principal
amount of Indebtedness secured by any such Lien shall at no time exceed the
purchase price of such Property, as reduced by repayments of principal thereon;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.13,
any continuation or extension thereof or any Lien granted as a replacement or
substitute therefor; provided that any such continued, extended, replacement or
substitute Lien (i) except as permitted by Section 6.12, does not secure an
aggregate amount of Indebtedness, if any, greater than that secured on the
Closing Date, and (ii) does not encumber any Property other than the Property
subject thereto on the Closing Date and any products or proceeds thereof to the
extent covered by such Lien;

(d) Liens in favor of the Administrative Agent on cash collateral provided
pursuant to Section 2.02(g);

(e) Liens on Property of the Company or any Restricted Subsidiary created solely
for the purpose of securing Indebtedness permitted by Section 6.12(i); provided
that any such Liens attach only to the Property being leased or acquired
pursuant to such Indebtedness and do not encumber any other Property (other than
any products or proceeds thereof to the extent covered by such Liens);

(f) Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement entered into in connection with a
Permitted Acquisition;

(g) Liens on cash or Cash Equivalents securing reimbursement obligations with
respect to any standby letter of credit entered into in the ordinary course of
business;

(h) Liens solely on the assets of the Cliffs Sonoma Entities in favor of the
Cliffs Sonoma Entities’ joint venture partners in Sonoma; provided, that such
Liens shall secure only amounts owed by Sonoma and the Cliffs Sonoma Entities to
such joint venture partners;

(i) Liens incurred in connection with a Permitted Securitization Financing;

 

90



--------------------------------------------------------------------------------

(j) other Liens with respect to obligations that do not in the aggregate exceed
U.S. $50,000,000 at any time outstanding; and

(k) Liens securing Indebtedness; provided that the aggregate amount of such
secured Indebtedness at any time outstanding plus the Indebtedness of
Non-Guarantor Subsidiaries under Section 6.12(j), without duplication, shall not
exceed 10% of consolidated total assets of the Company and its Restricted
Subsidiaries as measured as of the end of the most recently completed fiscal
quarter prior to the incurrence of such Indebtedness.

Section 6.14. Consolidation, Merger, Sale of Assets, etc. The Company will not,
nor will it permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or agree to any merger, amalgamation or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its operating
properties, including any disposition as part of any sale leaseback transactions
except that this Section shall not prevent:

(a) the sale and lease of inventory in the ordinary course of business;

(b) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Company or its Restricted Subsidiaries,
has become uneconomic, obsolete or worn out;

(c) the sale, transfer, lease, or other disposition of Property of the Company
and its Wholly Owned Subsidiaries which are Restricted Subsidiaries to one
another;

(d) the merger of any Wholly-Owned Subsidiary with and into the Company or any
other Wholly-Owned Subsidiary, provided that, (i) in the case of any merger
involving the Company, the Company is the legal entity surviving the merger and
(ii) in the case of any merger involving a Domestic Subsidiary which is a
Restricted Subsidiary and a Foreign Subsidiary which is a Restricted Subsidiary,
such Domestic Subsidiary is the legal entity surviving the merger (provided,
that in the case of a merger, amalgamation or consolidation between 7261489
Canada Inc. or Wabush Resources Inc. and Wabush Iron Co. Limited, either 7261489
Canada Inc. or Wabush Resources Inc. may be the surviving entity);

(e) the sale, transfer, lease, or other disposition of Property of the Company
or any Restricted Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Company and its Restricted
Subsidiaries not more than U.S. $100,000,000 during any fiscal year of the
Company;

 

91



--------------------------------------------------------------------------------

(f) the sale of the assets or the common stock of either Cliffs Erie or Golden
West Resources Ltd.;

(g) the sale of all of the stock of or all or substantially all of the assets of
Cliffs Synfuel Corp.;

(h) any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, would not reasonably be expected to result in a Material Adverse
Effect;

(i) licenses or leases of real or personal property in the ordinary course of
business so long as such licenses or leases do not individually or in the
aggregate interfere in any material respect with the ordinary conduct of the
business of the Company and its Restricted Subsidiaries;

(j) licenses, sublicenses or similar transactions of intellectual property in
the ordinary course of business so long as such licenses or sublicenses or
similar transactions do not individually or in the aggregate interfere in any
material respect with the ordinary conduct of the business of the Company and
its Restricted Subsidiaries;

(k) the sale or other disposition of those Investments permitted by clauses (f),
(l) and (p) of the definition of Restricted Investments;

(l) any merger or consolidation of the Company or any Restricted Subsidiary in
connection with a Permitted Acquisition, provided that (i) subject to the
following clause (ii), in the case of any merger involving any Wholly Owned
Subsidiary which is a Restricted Subsidiary, such Wholly Owned Subsidiary is the
legal entity surviving the merger, (ii) in the case of any merger involving the
Company, the Company is the legal entity surviving the merger, and (iii) in the
case of any merger involving a Foreign Subsidiary which is a Restricted
Subsidiary and a Domestic Subsidiary which is a Restricted Subsidiary, such
Domestic Subsidiary is the legal entity surviving the merger; and

(m) the sale, transfer, lease, or other disposition of Property of the Company
or any Restricted Subsidiary, in any single transaction or series of related
transactions, which are not sales, transfers, leases, or disposition of all or
substantially all of the assets of the Company and its Restricted Subsidiaries,
taken as a whole; provided that the Company shall be in pro forma compliance
with Section 6.18 hereof and in the case of any sale, lease, transfer or other
disposition in excess of U.S. $100,000,000 shall deliver to the Administrative
Agent at least 3 Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to any such transaction a certificate confirming
such pro forma compliance with Section 6.18.

 

92



--------------------------------------------------------------------------------

Section 6.15. Restricted Investments Prohibited. The Company will not, nor will
it permit any of its Restricted Subsidiaries to, have, make or authorize any
Restricted Investments.

Section 6.16. Dividends and Certain Other Restricted Payments. After the
occurrence and during the continuation of a Default or an Event of Default, the
Company shall not, nor shall it permit any of its Restricted Subsidiaries to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than a dividend payable solely in stock or other equity interests) or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same; provided, however, that the foregoing
shall not operate to prevent the making of dividends or distributions (i) by any
Restricted Subsidiary of the Company to its parent corporation or
(ii) previously declared by the Company if at the declaration date such payment
was permitted by the foregoing.

Section 6.17. OFAC. The Company will not, nor will it permit any of its
Restricted Subsidiaries to, (a) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (b) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise associated with any such person in any
manner violative of Section 2, or (c) otherwise become a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

Section 6.18. Financial Covenants. (a) Maximum Ratio of Total Funded Debt to
EBITDA. The Company shall not, as of the last day of each fiscal quarter of the
Company, permit the Leverage Ratio to be more than 3.50 to 1.00, provided,
however, that if at the date of determination any of the 2013 PP Notes remain
outstanding, then the Company shall not, as of the last day of each fiscal
quarter of the Company, permit the Leverage Ratio to be more than 3.25 to 1.00;
provided further, however, that the Leverage Ratio may exceed 3.25 to 1.00 as of
the last day of any fiscal quarter during a Transition Period if such Leverage
Ratio exceeded 3.25 to 1.00 as a result of the Company or any Restricted
Subsidiary creating, assuming, incurring, guaranteeing or otherwise becoming
liable in respect of Acquisition

 

93



--------------------------------------------------------------------------------

Indebtedness, so long as the Leverage Ratio as of such date during any
Transition Period shall not exceed 3.50 to 1.00.

(b) Minimum Interest Coverage Ratio. The Company shall not, as of the last day
of each fiscal quarter of the Company, permit the Interest Coverage Ratio at
such time to be less than 2.50 to 1.00.

Section 6.19. Limitation on Assets and Operations of Cliffs Sonoma Entities. The
Company shall not permit the Cliffs Sonoma Entities to own any assets other than
in connection with Sonoma and any other assets necessary or incidental thereto,
and the Company shall not permit the Cliffs Sonoma Entities to engage in any
business or activity other than in connection with Sonoma and any other
activities necessary or incidental thereto.

ARTICLE 7

EVENTS OF DEFAULT AND REMEDIES

Section 7.01. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due (whether at the stated maturity thereof or
at any other time provided for in this Agreement) of (i) all or any part of the
principal of or (ii) interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document which in the case of this clause
(ii) is not paid within 5 Business Days;

(b) default in the observance or performance of any covenant set forth in
Sections 6.04, 6.12, 6.13, 6.14, 6.15, 6.17 or 6.18 hereof;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any
Responsible Officer or (ii) written notice thereof is given to the Company by
the Administrative Agent;

(d) any representation or warranty made by the Company or any of its Restricted
Subsidiaries herein or in any other Loan Document, or in any statement or
certificate furnished by it pursuant hereto or thereto, or in connection with
any Loan or Letter of Credit made or issued hereunder, proves untrue in any
material respect as of the date of the issuance or making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or the Company or

 

94



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder that is not permitted hereunder;

(f) default shall occur under (i) any Indebtedness of the Company or any of its
Restricted Subsidiaries aggregating in excess of U.S. $75,000,000, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise) or
(ii) any Hedge Agreement of the Company or any Restricted Subsidiary with any
Lender or any Affiliate of a Lender;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Company or any of its Restricted Subsidiaries, or against any of its
Property, in an aggregate amount in excess of U.S. $75,000,000 (except to the
extent fully (excluding any deductibles or self-insured retention) covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;

(h) the Company or any of its Restricted Subsidiaries, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of U.S. $25,000,000 which it shall have become liable to pay to the PBGC
or to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans having aggregate Unfunded Vested Liabilities in excess of U.S. $25,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Company or any of its Restricted Subsidiaries, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Company or
any of its Restricted Subsidiaries, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) the Company or any of its Restricted Subsidiaries shall (i) have entered
involuntarily against it an order (or the filing of a notice of intention in
respect of a case or proceeding in respect thereof) for relief under any Debtor
Relief Law, (ii) not pay, or admit in writing its inability to pay, its debts
generally

 

95



--------------------------------------------------------------------------------

as they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to or acquiesce in, the appointment of a receiver,
interim receiver, receiver and manager, custodian, trustee, examiner, liquidator
or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under any Debtor Relief Law, to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any Debtor Relief Law or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 7.01(k) hereof; or

(k) a custodian, receiver, interim receiver, receiver and manager, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Restricted Subsidiaries, or any substantial part of any of its
Property, or a proceeding described in Section 7.01(j)(v) shall be instituted
against the Company or any of its Restricted Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.

Section 7.02. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.01 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the Company:
(a) if so directed by or with the consent of the Required Lenders, terminate the
Commitments and any obligation of the L/C Issuers to make L/C Credit Extensions
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan Documents
without further demand, presentment, protest or notice of any kind; and (c) if
so directed by the Required Lenders, demand that the Company immediately Cash
Collateralize the aggregate amount of L/C Obligations then outstanding, and the
Company agrees to immediately provide such Cash Collateral and acknowledges and
agrees that the Lenders would not have an adequate remedy at Law for failure by
the Company to honor any such demand and that the Administrative Agent, for the
benefit of the Lenders, shall have the right to require the Company to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the

 

96



--------------------------------------------------------------------------------

Company pursuant to Section 7.01(c) or this Section 7.02, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

Section 7.03. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.01 hereof has occurred and is continuing,
then all outstanding Loans shall immediately and automatically become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind which are hereby waived by
the Borrowers, the obligation of the Lenders to extend further credit pursuant
to any of the terms hereof shall immediately and automatically terminate, the
Commitments shall immediately and automatically terminate, the obligation to
issue Letters of Credit shall immediately and automatically terminate, and the
Company shall immediately Cash Collateralize the aggregate amount of L/C
Obligations then outstanding, the Company acknowledging and agreeing that the
Lenders would not have an adequate remedy at Law for failure by the Company to
do so and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Company to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.

Section 7.04. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 7.01(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 7.05. Expenses. The Company agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Loans outstanding hereunder, all
costs and expenses reasonably incurred or paid by the Administrative Agent and
such Lender or any such holder, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under any Debtor
Relief Law involving the Company or any of its Restricted Subsidiaries as a
debtor thereunder).

 

97



--------------------------------------------------------------------------------

ARTICLE 8

CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

Section 8.01. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurocurrency Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender or by reason of breakage of interest rate swap agreements or the
liquidation of other hedging contracts or agreements) as a result of:

(a) any payment, prepayment or conversion of a Eurocurrency Loan on a date other
than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Article 3 or
otherwise) by a Borrower to borrow or continue a Eurocurrency Loan, or to
convert a Base Rate Loan into a Eurocurrency Loan, on the date specified in a
notice given pursuant to Section 2.04(a) hereof,

(c) any failure by a Borrower to make any payment of principal on any
Eurocurrency Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurocurrency Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. If any Lender makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail (including an explanation of the basis for and
the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.

Unless otherwise agreed to by any Lender, for purposes of calculating amounts
payable by the Borrower to such Lender under this Section 8.01, such Lender
shall be deemed to have funded each Eurocurrency Loan made by it at rate equal
to LIBOR for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Loan was in fact so funded.

Section 8.02. Illegality. If any Lender determines that any Law has made it
unlawful for any Lender or its applicable Lending

 

98



--------------------------------------------------------------------------------

Office to make, maintain or fund Eurocurrency Loans (whether denominated in U.S.
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans in the affected currency or currencies or, in the case of
Eurocurrency Loans in U.S. Dollars, to convert Base Rate Loans to Eurocurrency
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Company that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in U.S. Dollars, convert all such Eurocurrency
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans. Upon any such prepayment or
conversion, each Borrower shall also pay accrued interest on the amount of Loans
so prepaid or converted.

Section 8.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (a) deposits (whether in U.S. Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Loan, (b) adequate and reasonable means do
not exist for determining LIBOR for any requested Interest Period with respect
to a proposed Eurocurrency Loan (whether denominated in U.S. Dollars or an
Alternative Currency), or (c) LIBOR for any requested Interest Period with
respect to a proposed Eurocurrency Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Eurocurrency Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Loans in the affected
currency or currencies shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company (on behalf of the relevant Borrowers) may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans in the affected currency or currencies or, failing that, will
be deemed to have

 

99



--------------------------------------------------------------------------------

converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Section 8.04. Increased Costs; Reserves on Eurocurrency Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (1) any reserve requirement contemplated by Section 8.04(e) and (2) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Loan made by it, or change the basis of taxation
of payments to such Lender or L/C Issuer in respect thereof (except for changes
in the rate of tax on the overall net income of such Lender or its Lending
Office imposed by the jurisdiction in which such Lender’s principal executive
office or Lending Office is located); provided that this Section shall not apply
to any Indemnified Taxes or Other Taxes covered by the provisions of
Section 10.01(a);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Loans or AC Swing
Line Loans; or

(iv) impose on any Lender or L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Loans or AC
Swing Line Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or AC Swing Line Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount), in each case by an amount deemed by such Lender or L/C Issuer to be
material, then, upon request of such Lender or L/C Issuer, the Company will pay

 

100



--------------------------------------------------------------------------------

to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, to a
level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Company shall not be required to compensate
a Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or

 

101



--------------------------------------------------------------------------------

deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Loan and AC Swing Line Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Loans or AC Swing Line
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
interest payment date, such additional interest or costs shall be due and
payable 15 days from receipt of such notice.

Section 8.05. Substitution of Lenders. Upon the receipt by the Company of (a) a
claim from any Lender for compensation under Section 8.04 or 10.01 hereof,
(b) notice by any Lender to the Company of any illegality pursuant to
Section 8.02 hereof or (c) in the event any Lender is a Defaulting Lender (any
such Lender referred to in clause (a), (b) or (c) above being hereinafter
referred to as an “Affected Lender”), the Company may, in addition to any other
rights the Company may have hereunder or under applicable Law, require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to a bank or other institutional lender specified by the
Company, provided that (i) such assignment shall not conflict with or violate
any Law, (ii) if the assignment is to a Person other than a Lender, the Company
shall have received the written consent of the Administrative Agent, the Swing
Line Lender and the L/C Issuers, which consents shall not be unreasonably
withheld or delayed, to such assignment, (iii) the Company shall have paid to
the Affected Lender all monies (together with amounts due such Affected Lender
under Section 8.01 hereof as if the Loans owing to it were prepaid rather than
assigned) other than principal owing to it hereunder, and (iv) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof.

 

102



--------------------------------------------------------------------------------

Section 8.06. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurocurrency Loans shall be made as if
each Lender had actually funded and maintained each Eurocurrency Loan through
the purchase of deposits in the interbank eurocurrency market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Company
nor any Designated Borrower or Guarantor shall have rights as a third party
beneficiary of any of such provisions.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Restricted Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

103



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.11 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any

 

104



--------------------------------------------------------------------------------

electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Company (provided that
during the existence of a Default or Event of Default, such consent shall not be
required), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative

 

105



--------------------------------------------------------------------------------

Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article 9 and Section 10.13 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and the Swing Line
Lender. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.02(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.10(c). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and the Swing Line Lender, (b) the
retiring L/C Issuer and the Swing Line Lender shall be discharged from all of
their respective duties and

 

106



--------------------------------------------------------------------------------

obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, of the retiring L/C Issuer outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

Section 9.07. Non-reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Managers or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

Section 9.09. Guaranty Matters. The Lenders and L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Material Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09.

Section 9.10. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements. By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 10.10 hereof, as the case may be, any
Affiliate of such Lender with whom the Company or any Restricted Subsidiary has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom

 

107



--------------------------------------------------------------------------------

the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Article 4 hereof. In connection
with any such distribution of payments and collections, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Funds Transfer and Deposit Account
Liability unless such Lender has notified the Administrative Agent in writing of
the amount of any such liability owed to it or its Affiliate prior to such
distribution; provided, however, that the consent of any such Affiliate shall
not be required for any amendment or other modification to this Agreement or any
other Loan Document or for the release of any party to any of the Guaranties.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if such Loan Party or
the Administrative Agent (the “Withholding Agent”) shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent and each
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Withholding
Agent shall make such deductions and (iii) such Withholding Agent shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or payable by the

 

108



--------------------------------------------------------------------------------

Administrative Agent, such Lender or each L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or L/C Issuer (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or L/C
Issuer, shall be conclusive absent manifest error.

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after demand therefor, for the full amount
of any Excluded Taxes attributable to such Lender that are payable or paid by
the Administrative Agent, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document against any
amount due to the Administrative Agent under this paragraph (d). The agreements
in paragraph (d) shall survive the resignation and/or replacement of the
Administrative Agent.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

109



--------------------------------------------------------------------------------

(g) Without limiting the generality of the foregoing, in the event that the
Company is resident for tax purposes in the United States:

(i) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax;

(ii) any Foreign Lender shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(B) duly completed copies of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN;

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; or

 

110



--------------------------------------------------------------------------------

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made;

(iii) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 10.01(g)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Company pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Company make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, the Company shall promptly deliver to the
Administrative Agent or

 

111



--------------------------------------------------------------------------------

any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Company, as are required
to be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent in writing of its legal inability to do so.

(h) Survival. Each party’s obligations under this Section 10.01 shall survive
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 10.02. No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

Section 10.03. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 10.04. Documentary Taxes. The Company agrees to pay on demand any
documentary, stamp or similar taxes and levies that arise from any payment made
under or from the execution, delivery or registration of, performing under or
otherwise with respect to this Agreement or any other Loan Document, including
interest and penalties, in the event any such taxes are assessed, irrespective
of

 

112



--------------------------------------------------------------------------------

when such assessment is made and whether or not any credit is then in use or
available hereunder.

Section 10.05. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

Section 10.06. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.01, 8.04, 10.04 and 10.13 hereof, shall survive
the termination of this Agreement and the other Loan Documents and the payment
of the Obligations.

Section 10.07. Sharing of Payments. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set off or application of deposit balances or otherwise, on any of the Loans
or the participations in L/C Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or L/C Obligations, or
participations or subparticipation, as applicable, therein, held by each such
other Lenders (or interest therein) as shall be necessary to cause such Lender
to share such excess payment ratably with all the other Lenders; provided,
however, that if any such purchase is made by any Lender, and if such excess
payment or part thereof is thereafter recovered from such purchasing Lender, the
related purchases from the other Lenders shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest. For purposes of this Section, (i) amounts recovered by the
L/C Issuer in respect of L/C Borrowings in which Lenders have made L/C Advances
shall be treated as amounts owed to or recovered by the L/C Issuer as a Lender
hereunder and (ii)

 

113



--------------------------------------------------------------------------------

amounts recovered by the Swing Line Lender in respect of Swing Line Loans shall
be applied to such Swing Line Loans (and, in accordance with Section 2.10(d),
any funded participations therein). The provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of any Loan Party
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.02, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C Obligations
or Swing Line Loans to any assignee or participant, other than an assignment to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section shall apply).

Section 10.08. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.8; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by

 

114



--------------------------------------------------------------------------------

electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article 2 if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, any L/C Issuer or

 

115



--------------------------------------------------------------------------------

any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices) purportedly given by or
on behalf of the Company or any other Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company or any other Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.09. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

116



--------------------------------------------------------------------------------

Section 10.10. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Company may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the

 

117



--------------------------------------------------------------------------------

Assignment and Assumption, as of the Trade Date, shall not be less than U.S.
$10,000,000 or a larger multiple of U.S. $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender (each such consent
not to be unreasonably withheld or delayed) shall be required for any
assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation

 

118



--------------------------------------------------------------------------------

fee in the amount of U.S. $3,500; provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries, to a natural person
or to a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.04 and 10.13 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such

 

119



--------------------------------------------------------------------------------

Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in Sections 10.11(i) and (ii) that affects
such Participant. Subject to subsection (e) of this Section, the Company agrees
that each Participant shall be entitled to the benefits of Sections 8.01 and
8.04(b) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.07 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.04(a) than the applicable Lender
would have been entitled to receive with respect to the participation sold

 

120



--------------------------------------------------------------------------------

to such Participant, unless the sale of the participation to such Participant is
made with the Company’s prior written consent. A Participant that is a Foreign
Lender shall not be entitled to the benefits of Section 10.01 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 10.01(g) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Loans pursuant to
subsection (b) above, it may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America or JPMorgan Chase Bank, N.A. as L/C
Issuer or Swing Line Lender, as the case may be. If Bank of America or JPMorgan
Chase Bank, N.A. resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation,

 

121



--------------------------------------------------------------------------------

including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.10(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

Section 10.11. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Company, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent, any L/C Issuer or the
Swing Line Lender are affected thereby, the Administrative Agent, such L/C
Issuer and the Swing Line Lender, as the case may be; provided that:

(i) no amendment or waiver pursuant to this Section 10.11 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender,
(B) reduce the amount of, or postpone the date for any scheduled payment of any
principal of or interest on, any Loan or L/C Borrowing or of any fee payable
hereunder without the consent of each Lender directly affected thereby, provided
that each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto or (C) change the
application of payments set forth in Section 2.08 hereof without the consent of
each Lender adversely affected thereby; and

(ii) no amendment or waiver pursuant to this Section 10.11 shall, unless signed
by each Lender, change the definitions of Termination Date or Required Lenders,
change the provisions of this Section 10.11, release the Company or any
Guarantor (except as otherwise provided for in the Loan Documents), affect the
number of Lenders required to take any action hereunder or under any other Loan
Document, or change or waive any provision of any Loan Document that provides
for the pro rata nature of disbursements by or payments to Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without

 

122



--------------------------------------------------------------------------------

the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

If any Lender (i) does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, (ii) does not consent
(whether or not due such Lender’s inability to fund in such Alternative
Currency) to the funding of a Credit Extension in an Alternative Currency
requested by the Company and such request has been approved by the Required
Lenders or (iii) is a Defaulting Lender, the Company may replace such
non-consenting Lender or Defaulting Lender in accordance with Section 8.05;
provided that, with respect to a replacement pursuant to clause (i) above, such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Section 10.12. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 10.13. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and properly
documented fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender (other than a Defaulting Lender) or any L/C
Issuer (including the reasonable and properly documented fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender (other
than a Defaulting Lender) or any L/C Issuer), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender (other than a Defaulting Lender) or any L/C Issuer, in connection with
the enforcement or protection of its rights (1) in connection with this
Agreement and the other Loan Documents,

 

123



--------------------------------------------------------------------------------

including its rights under this Section, or (2) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
reasonable and properly documented fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property,
including leaseholds, owned or operated by the Company or any of its
Subsidiaries, or any Environmental Claim or liability under any Environmental
Law related in any way to the Company or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company or any of its Affiliates, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Company or any of its
Affiliates against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Affiliate has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of

 

124



--------------------------------------------------------------------------------

this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or such L/C Issuer or the Swing Line Lender, in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.04(f).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 10.14. Set-Off. In addition to any rights now or hereafter granted under
applicable Law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Company and each other Borrower at
any time or

 

125



--------------------------------------------------------------------------------

from time to time, without notice to the Company or such other Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or that subsequent holder to or for the credit or the account of the Company or
such other Borrower, whether or not matured, against and on account of the
Obligations of the Company or such other Borrower to that Lender or that
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) that Lender or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans and other amounts due hereunder shall have become due and
payable pursuant to Article 7 and although said obligations and liabilities, or
any of them, may be contingent or unmatured; provided, that in the event that
any Defaulting Lender shall exercise any such right of set off, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 10.15. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so

 

126



--------------------------------------------------------------------------------

recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 10.16. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) in connection with this Agreement, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
provided that the Company is given written notice prior to any such disclosure
to the extent not legally prohibited so that the Company may seek a protective
order or other appropriate remedy, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Restricted Subsidiary relating to the Company or any
Restricted Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any

 

127



--------------------------------------------------------------------------------

L/C Issuer on a nonconfidential basis prior to disclosure by the Company or any
Restricted Subsidiary, provided that, in the case of information received from
the Company or any Restricted Subsidiary after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Restricted Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Section 10.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 10.18. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of Law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Without limiting the foregoing provisions of this Section 10.18, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.19. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no

 

128



--------------------------------------------------------------------------------

such provision shall require the payment or permit the collection of any amount
of interest in excess of the maximum amount of interest permitted by applicable
Law to be charged for the use or detention, or the forbearance in the
collection, of all or any portion of the Loans or other obligations outstanding
under this Agreement or any other Loan Document (“Excess Interest”). If any
Excess Interest is provided for, or is adjudicated to be provided for, herein or
in any other Loan Document, then in such event (a) the provisions of this
Section shall govern and control, (b) neither the Company nor any guarantor or
endorser shall be obligated to pay any Excess Interest, (c) any Excess Interest
that the Administrative Agent or any Lender may have received hereunder shall,
at the option of the Administrative Agent, be (i) applied as a credit against
the then outstanding principal amount of Obligations hereunder and accrued and
unpaid interest thereon (not to exceed the maximum amount permitted by
applicable Law), (ii) refunded to the Company, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury Laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Company nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of the Company’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Company’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Company’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

Section 10.20. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.

Section 10.21. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and

 

129



--------------------------------------------------------------------------------

record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

Section 10.22. Currency. Each reference in this Agreement to U.S. Dollars or to
an Alternative Currency (the “relevant currency”) is of the essence. To the
fullest extent permitted by Law, the obligation of the applicable Borrower in
respect of any amount due in the relevant currency under this Agreement shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Person entitled to receive such payment may, in
accordance with normal banking procedures, purchase with the sum paid in such
other currency (after any premium and costs of exchange) on the Business Day
immediately following the day on which such Person receives such payment. If the
amount of the relevant currency so purchased is less than the sum originally due
to such Person in the relevant currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Person
against such loss, and if the amount of the specified currency so purchased
exceeds the sum of (a) the amount originally due to the relevant Person in the
specified currency plus (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Person under
Section 10.07 hereof, such Person agrees to remit such excess to the Company.

Section 10.23. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED

 

130



--------------------------------------------------------------------------------

IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.08(a). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.24. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO

 

131



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.25. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Administrative Agent
and, the Arrangers are arm’s-length commercial transactions between the Company
and its Subsidiaries, on the one hand, and the Administrative Agent and the
Arrangers on the other hand, (ii) such Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) such Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) each of the Administrative Agent and the
Arrangers has been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, has not been, is not, and will not be acting
as an advisor, agent or fiduciary for the Company or any of its Subsidiaries, or
any other Person and (ii) neither the Administrative Agent nor the Arrangers
have any obligation to the Company or any of its Subsidiaries with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its Subsidiaries, and neither the Administrative Agent nor the
Arrangers has any obligation to disclose any of such interests to the Company or
its Subsidiaries. To the fullest extent permitted by Law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

132



--------------------------------------------------------------------------------

ARTICLE 11

COMPANY GUARANTY

Section 11.01. The Guaranty. The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
each Designated Borrower pursuant to this Agreement, and the full and punctual
payment of all other amounts payable by each Designated Borrower under this
Agreement. Upon failure by any Designated Borrower to pay punctually any such
amount, the Company shall forthwith on demand pay the amount not so paid at the
place and in the manner specified in this Agreement.

Section 11.02. Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Designated Borrower under any Loan Document, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
Note;

(c) any change in the corporate existence, structure or ownership of any
Designated Borrower, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Designated Borrower or its assets or any
resulting release or discharge of any obligation of any Designated Borrower
contained in any Loan Document;

(d) the existence of any claim, set off or other rights which the Company may
have at any time against any Designated Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(e) any invalidity or unenforceability relating to or against any Designated
Borrower for any reason of any Loan Document, or any provision of applicable law
or regulation purporting to prohibit the payment by any Designated Borrower of
the principal of or interest on any Loan or any other amount payable by it under
this Agreement; or

(f) any other act or omission to act or delay of any kind by any Designated
Borrower, the Administrative Agent, any Lender or any other Person

 

133



--------------------------------------------------------------------------------

or any other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder.

Section 11.03. Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans, the L/C Obligations and all other amounts payable by the
Company and each Designated Borrower under this Agreement shall have been paid
in full. If at any time any payment of the principal of or interest on any Loan
or any other amount payable by any Designated Borrower under this Agreement is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Designated Borrower or otherwise, the
Company’s obligations hereunder with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.

Section 11.04. Waiver By The Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Designated Borrower or any other Person.

Section 11.05. Subrogation. Upon making any payment with respect to any
Designated Borrower hereunder, the Company shall be subrogated to the rights of
the payee against such Designated Borrower with respect to such payment;
provided that the Company shall not enforce any payment by way of subrogation
unless all amounts of principal of and interest on the Loans to such Designated
Borrower and all other amounts payable by such Designated Borrower under this
Agreement have been paid in full.

Section 11.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Designated Borrower under this Agreement or its Notes
is stayed upon insolvency, bankruptcy or reorganization of such Designated
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Company hereunder forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.

 

134



--------------------------------------------------------------------------------

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

CLIFFS NATURAL RESOURCES INC. By:   /s/ Laurie Brlas   Name:   Laurie Brlas  
Title:   Executive Vice President, Finance and Administration and Chief
Financial Officer

BANK OF AMERICA, N.A.,
as a Lender, as L/C Issuer, as Swing
Line Lender and as Administrative
Agent

By:   /s/ Andrew Richards   Name:   Andrew Richards   Title:   Senior Vice
President

JPMORGAN CHASE BANK, N.A.,
as a Lender, as L/C Issuer and as
Syndication Agent

By:   /s/ Peter S. Predun   Name:   Peter S. Predun   Title:   Executive
Director



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED

By:   /s/ Robert Grillo   Name:   Robert Grillo   Title:   Director BANK OF
MONTREAL, CHICAGO BRANCH By:   /s/ Joseph W. Linder   Name:   Joseph W. Linder  
Title:   Vice President CIBC INC. By:   /s/ Dominic Sorresso   Name:   Dominic
Sorresso   Title:   Executive Director By:   /s/ Eoin Roche   Name:   Eoin Roche
  Title:   Executive Director CITIBANK, N.A. By:   /s/ Raymond G. Dunning  
Name:   Raymond G. Dunning   Title:   Vice President COMMONWEALTH BANK OF
AUSTRALIA By:   /s/ Nicholas Peter Rees   Name:   Nicholas Peter Rees   Title:  
Vice President



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:   /s/ Matthias Guillet   Name:   Matthias Guillet   Title:   Director By:  
/s/ Joseph Philbin   Name:   Joseph Philbin   Title:   Director DEUTSCHE BANK AG
NEW YORK BRANCH By:   /s/ John S. McGill   Name:   John S. McGill   Title:  
Director By:   /s/ Ming K. Chu   Name:   Ming K. Chu   Title:   Vice President
FIFTH THIRD BANK By:   /s/ Roy C. Lanctot   Name:   Roy C. Lanctot   Title:  
Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By:   /s/ Frank M. Eassa   Name:   Frank M. Eassa   Title:  
Assistant Vice President KEYBANK NATIONAL ASSOCIATION By:   /s/ Suzannah Harris
  Name:   Suzannah Harris   Title:   Vice President MIZUHO CORPORATE BANK, LTD.
By:   /s/ Leon Mo   Name:   Leon Mo   Title:   Authorized Signatory

NATIONAL AUSTRALIA BANK
ABN #12-004-044-937

By:   /s/ Courtney A. Cloe   Name:   Courtney A. Cloe   Title:   Director,
Client Coverage Americas PNC BANK, NATIONAL ASSOCIATION By:   /s/ Joseph G.
Moran   Name:   Joseph G. Moran   Title:   Senior Vice President



--------------------------------------------------------------------------------

RBS/CITIZENS, N.A. By:   /s/ Curtis C. Hunter III   Name:   Curtis C. Hunter III
  Title:   Senior Vice President SUMITOMO MITSUI BANKING CORPORATION By:   /s/
Masakazu Hasegawa   Name:   Masakazu Hasegawa   Title:   General Manager THE
BANK OF NOVA SCOTIA By:   /s/ Christopher Usas   Name:   Christopher Usas  
Title:   Director THE BANK OF TOKYO-MITSUBISHI UFI, LTD. By:   /s/ Victor
Pierzchalski   Name:   Victor Pierzchalski   Title:   Authorized Signatory THE
HUNTINGTON NATIONAL BANK By:   /s/ Brian H. Gallagher   Name:   Brian H.
Gallagher   Title:   Senior Vice President



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:   /s/ Debbi L. Brito  

Name: Debbi L. Brito

Title:   Authorized Signatory

 

UNION BANK, N.A. By:   /s/ Richard G. Reeves  

Name: Richard G. Reeves

Title:   Senior Vice President

 

UNION BANK, CANADA BRANCH By:   /s/ Anne Collins  

Name: Anne Collins

Title:   Vice-President

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ John M. Eyerman  

Name: John M. Eyerman

Title:   Asst. Vice President

 

WELLS FARGO BANK, N.A. By:   /s/ Joseph T. Rottinghaus  

Name: Joseph T. Rottinghaus

Title:   Assistant Vice President



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION By:   /s/ Henrik Jensen  

Name:

Title:

 

Henrik Jensen

Director

Corporate & Institutional Banking



--------------------------------------------------------------------------------

EXHIBIT A

SWING LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Swing Line Lender

  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Multicurrency Credit
Agreement, dated as of August 11, 2011 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”, the terms therein being used
herein as therein defined), among Cliffs Natural Resources Inc. (the “Company”),
certain Foreign Subsidiaries of the Company party thereto, certain Lenders that
are signatories thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and JPMorgan Chase Bank, N.A., as Syndication Agent
and L/C Issuer.

The undersigned hereby requests a Swing Loan:

1. On                                                   (a Business Day).

2. In the aggregate amount and currency of                                     .

The Borrowing requested herein complies with the requirements of the provisos to
the first sentence of Section 2.10(a) of the Credit Agreement.

The Company hereby represents and warrants that the conditions specified in
Section 3.02(a) and (b) of the Credit Agreement shall be satisfied on and as of
the date of the applicable Credit Extension.

 

CLIFFS NATURAL RESOURCES INC. By:       Name:   Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent for the Lenders parties to
the Amended and Restated Multicurrency Credit Agreement, dated as of August 11,
2011 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Cliffs Natural Resources Inc. (the “Company”), certain
Foreign Subsidiaries of the Company party thereto (together with the Company,
the “Borrowers”), certain Lenders that are signatories thereto, Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and JPMorgan
Chase Bank, N.A., as Syndication Agent and L/C Issuer.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you irrevocable notice,
pursuant to Section 2.04 of the Credit Agreement, of the Borrowing specified
below:

1. The Borrower is [the Company] [name of Designated Borrower].

2. The Business Day of the proposed Borrowing is                     ,
                    .

3. The aggregate amount and currency of the proposed Borrowing is
                                                     .

4. The Borrowing is to be comprised of [Base Rate] [Eurocurrency] Loans.

5. If applicable: The duration of the Interest Period for the Eurocurrency Loans
included in the Borrowing shall be                      [days] [month(s)].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, immediately
before and immediately after giving effect thereto and to the application of the
proceeds therefrom:

(a) the representations and warranties set forth in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they were true and correct
in all material respects as of such date); and

 

B-1



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

CLIFFS NATURAL RESOURCES INC. By:       Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent for the Lenders parties to
the Amended and Restated Multicurrency Credit Agreement, dated as of August 11,
2011 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Cliffs Natural Resources Inc. (the “Company”), certain
Foreign Subsidiaries of the Company party thereto (together with the Company,
the “Borrowers”), certain Lenders that are signatories thereto, Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and JPMorgan
Chase Bank, N.A., as Syndication Agent and L/C Issuer.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you irrevocable notice,
pursuant to Section 2.04 of the Credit Agreement, of the conversion/continuation
of the Revolving Loans specified herein, that:

1. The Borrower is [the Company] [name of Designated Borrower].

2. The Business Day of the proposed [conversion] [continuation] is
                                ,                     .

3. The aggregate amount and currency of the Revolving Loans to be
converted/continued is                                              .

4. The Revolving Loans are to be converted into/continued as [Eurocurrency]
[Base Rate] Loans.

5. If applicable: The duration of the Interest Period for the Eurocurrency Loans
included in the Borrowing shall be                      [days] [month(s)].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed conversion into a
Eurocurrency Loan or continuation of a Eurocurrency Loan, immediately before and
immediately after giving effect thereto and to the application of the proceeds
therefrom:

(a) the representations and warranties set forth in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they were true and correct
in all material respects as of such date); and

 

C-1



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed conversion/continuation.

 

CLIFFS NATURAL RESOURCES INC. By:       Name:   Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D-1

REVOLVING NOTE

Date:                    ,             

For Value Received, the undersigned,                                          
 , a [•] corporation (the “Borrower”), hereby promises to pay to the order of
                                                              (the “Lender”) on
the Termination Date of the hereinafter defined Credit Agreement, at the
Administrative Agent’s Office (or in the case of Eurocurrency Loans denominated
in an Alternative Currency, at such account with such financial institution as
the Administrative Agent has previously notified the Borrower) in the currency
of such Revolving Loan in accordance with Section 2.08 of the Credit Agreement,
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower pursuant to the Credit Agreement, together with interest on the
unpaid principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement, the provisions of which are incorporated by reference in
this Revolving Note.

This Revolving Note is one of the Revolving Notes referred to in the Amended and
Restated Multicurrency Credit Agreement, dated as of August 11, 2011, among
Cliffs Natural Resources Inc. (the “Company”), certain Foreign Subsidiaries of
the Company party thereto, the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and JPMorgan Chase Bank,
N.A., as Syndication Agent and L/C Issuer (as amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), and this Revolving Note and
the holder hereof are entitled to all the benefits referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Revolving Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Revolving Note shall be
governed by and construed in accordance with the internal laws of the State of
New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Revolving Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.

This Revolving Note is issued under and subject to the terms of the Credit
Agreement. The Borrower acknowledges from time to time that it is indebted to
the Lender for such amounts in respect of principal due to it from time to time
in accordance with the Credit Agreement.

 

D-1-1



--------------------------------------------------------------------------------

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

[BORROWER] By:       Name:   Title:

 

D-1-2



--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan

Made

 

Amount of

Loan

Made

 

End of

Interest

Period

 

Amount of

Principal

or Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made By

 

D-1-3



--------------------------------------------------------------------------------

EXHIBIT D-2

SWING NOTE

U.S. $[•]

Date:             ,             

For Value Received, the undersigned, Cliffs Natural Resources Inc., an Ohio
corporation (the “Company”), hereby promises to pay to the order of Bank of
America, N.A. (the “Lender”) on the Termination Date of the hereinafter defined
Credit Agreement, at the Administrative Agent’s Office, in immediately available
funds, the principal sum of [•] or, if less, the aggregate unpaid principal
amount of all Swing Line Loans made by the Lender to the Company pursuant to the
Credit Agreement, together with interest on the unpaid principal amount of each
Swing Line Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement the
provisions of which are incorporated by reference in this Swing Note.

This Swing Note is the Swing Note referred to in the Amended and Restated
Multicurrency Credit Agreement, dated as of August 11, 2011, among the Company,
certain Foreign Subsidiaries of the Company party thereto, the Lenders party
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and JPMorgan Chase Bank, N.A., as Syndication Agent and L/C Issuer
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), and this Swing Note and the holder hereof are entitled to all the
benefits referred to therein, to which Credit Agreement reference is hereby made
for a statement thereof. All defined terms used in this Swing Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Swing Note shall be governed by and construed in accordance with
the internal laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Swing Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.

This Swing Note is issued under and subject to the terms of the Credit
Agreement. The Company acknowledges from time to time that it is indebted to the
Lender for such amounts in respect of principal due to it from time to time in
accordance with the Credit Agreement.

 

D-2-1



--------------------------------------------------------------------------------

The Company hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

CLIFFS NATURAL RESOURCES INC. By:       Name:     Title:  

 

D-2-2



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

   End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

D-2-3



--------------------------------------------------------------------------------

EXHIBIT E

CLIFFS NATURAL RESOURCES INC.

COMPLIANCE CERTIFICATE

 

To: Bank of America, N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Multicurrency Credit
Agreement, dated as of August 11, 2011 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Cliffs Natural
Resources Inc. (the “Company”), certain Foreign Subsidiaries of the Company
party thereto, certain Lenders that are signatories thereto, Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and JPMorgan
Chase Bank, N.A., as Syndication Agent and L/C Issuer. Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

The undersigned hereby certifies that:

1. I am the duly elected              of Cliffs Natural Resources Inc.;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 6.01 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate have been
prepared in accordance with GAAP and fairly present in all material respects in
accordance with GAAP the consolidated financial condition of the Company and its
Restricted Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year end audit adjustments and the absence of footnotes;

5. The representations and warranties of the Company contained in Article 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they were true and correct
in all material respects as of such date);

 

E-1



--------------------------------------------------------------------------------

6. Schedule I hereto sets forth financial data and computations evidencing the
Company’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant sections of the
Credit Agreement; and

7. Schedule II hereto sets forth a reconciliation of the financial statements
delivered pursuant to Section 6.01 of the Credit Agreement with the calculation
of financial covenants set forth in Schedule I.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
            20    .

 

CLIFFS NATURAL RESOURCES INC. By:       Name:     Title:  

 

E-2



--------------------------------------------------------------------------------

Schedule I

to Compliance Certificate

CLIFFS NATURAL RESOURCES INC.

Compliance Calculations

for Amended and Restated Multicurrency Credit Agreement

dated as of August 11, 2011

CALCULATIONS AS OF                    ,                 

 

 

A.

   Net Income       l.    Net income (or net loss) of the Company and its
Restricted Subsidiaries (on a consolidated basis) for past 4 quarters    $
                   2.    Net income (or net loss) of any Person accrued prior to
the date it became a Restricted Subsidiary of, or merged into or consolidated
with, the Company or another Restricted Subsidiary    $                    3.   
Net income (or net loss) of any Person (other than a Restricted Subsidiary) in
which the Company or any of its Restricted Subsidiaries has an equity interest
in, except to the extent of the amount of dividends or other distributions
actually paid to the Company or any of its Restricted Subsidiaries during such
period    $                    4.    A1 – A2 – A3 (“Net Income”)    $
               

 

E-3



--------------------------------------------------------------------------------

B.

   EBITDA1       l.    Net Income (from Line A4 above)    $                   
2.    Interest Expense for past 4 quarters    $                    3.   
Federal, state and local income taxes accrued for past 4 quarters    $
                   4.    Depreciation and amortization expense for past 4
quarters    $                    5.    Non-cash items decreasing Net Income for
past 4 quarters    $                    6.    Cash charges and other expenses
associated with or relating to the Transactions in an aggregate amount not to
exceed $149,300,000    $                    7.    Costs associated with the
issuance of Indebtedness (whether or not consummated) (but excluding any such
costs amortized through or otherwise included or to be included in Interest
Expense for any period)    $                    8.    Cash payments made during
such period in respect of items added to the calculation of Net Income pursuant
to B5 above during the past 4 quarters or any previous period    $             
      9.    Non-cash items increasing Net Income for past 4 quarters    $
                   10.    Bl + B2 + B3 + B4 + B5 + B6 + B7 – (B8 + B9)
(“Historical EBITDA”)    $                    11.    EBITDA for any Person or
business unit that has been acquired by the Company or any of its Restricted
Subsidiaries for any portion of such period prior to the date of acquisition   
$                    12.    EBITDA for any Person or business unit that has been
disposed of by the Company or any of its Restricted Subsidiaries for the portion
of such period after the date of disposition    $                    13.    B10
+ B11 – B12 (“Pro Forma EBITDA (6.18(a))”)    $                

 

1 

Amounts computed in B2 through B9 should be without duplication. Notwithstanding
the foregoing, for purposes of determining the EBITDA of CTIM for the fiscal
quarters ending March 31, 2011, June 30, 2011 and September 30, 2011, such
amount shall be calculated for the period from January 1, 2011 through the end
of the relevant fiscal quarter then ending, as applicable, and multiplied by 4,
2 and 4/3, respectively.

 

E-4



--------------------------------------------------------------------------------

C.

   Maximum Ratio of Total Funded Debt to Pro Forma EBITDA (Section 6.18(a))   
   l.    Total Funded Debt      $                   2.    Pro Forma EBITDA
(6.18(a)) (from Line B13 above)      $                   3.    Ratio of Line C1
to C2                  :1.00       4.    Line C3 ratio must not exceed     
3.50:1.00 2     5.    The Borrower is in compliance (circle yes or no)     
yes/no   

D.

   Minimum Interest Coverage Ratio (Section 6.18(b))       l.    Historical
EBITDA (from Line C9 above)      $                   2.    Interest Expense for
past 4 quarters      $                   3.    Ratio of Line D1 to D2     
            : 1.00       4.    Line D3 ratio must not be less than     
2.50:1.00       5.    The Borrower is in compliance (circle yes or no)     
yes/no   

 

2 

If any of the 2013 PP Notes remain outstanding, then the Line C3 ratio must not
exceed 3.25:1.00; provided, however, that the Line C3 ratio may exceed 3.25:1.00
during a Transition Period if such ratio exceeded 3.25:1.00 as a result of the
Company or any Restricted Subsidiary creating, assuming, incurring, guaranteeing
or otherwise becoming liable in respect of Acquisition Indebtedness, so long as
the ratio as of such date during any Transition Period shall not exceed
3.50:1.00.

 

E-5



--------------------------------------------------------------------------------

E.

   Permitted Investment Amount       1.    Consolidated Net Income for the
fiscal year ending December 31, 2011    $                    2.    Consolidated
Net Income for the fiscal year ending December 31, 2012    $                   
3.    Consolidated Net Income for the fiscal year ending December 31, 2013    $
                   4.    Consolidated Net Income for the fiscal year ending
December 31, 2014    $                    5.    Consolidated Net Income for the
fiscal year ending December 31, 2015    $                    6.    Sum of E1 to
E5    $                    7.    $608,180,000 + (20% of E6)    $                

 

E-6



--------------------------------------------------------------------------------

Schedule II

to Compliance Certificate

CLIFFS NATURAL RESOURCES INC.

RECONCILIATION OF FINANCIAL STATEMENTS TO COVENANT

CALCULATIONS FOR AMENDED AND RESTATED

MULTICURRENCY CREDIT AGREEMENT DATED AS OF AUGUST 11,

2011

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]

1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1



--------------------------------------------------------------------------------

governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.         Assignor[s]:               2.   Assignee[s]:                 [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement 4.   Credit Agreement: Amended and Restated Multicurrency
Credit Agreement, dated as of August 11, 2011, by and among Cliffs Natural
Resources Inc. (the “Company”), certain Foreign Subsidiaries of the Company
party thereto, the various institutions from time to time party thereto as
Lenders, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and JPMorgan Chase Bank, N.A., as Syndication Agent and L/C Issuer
5.   Assigned Interest:  

 

F-2



--------------------------------------------------------------------------------

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment/
Loans
for all
Lenders7      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number       $         $             %          $         $             %      
   $         $             %   

 

[7. Trade Date:                     ]9

  

Effective Date:                     , 20    

  

The terms set forth in this Assignment and Assumption are hereby agreed to:

  

 

ASSIGNOR

 

[                     ]

By:       Title:  

ASSIGNEE

 

[                     ]

By:       Title:  

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-3



--------------------------------------------------------------------------------

Consented to: [CLIFFS NATURAL RESOURCES INC.]10 By:       Name:     Title:  

[BANK OF AMERICA, N.A.,
as Administrative Agent]11

By:       Name:     Title:  

[BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender]12

By:       Name:     Title:  

[JPMORGAN CHASE BANK, N.A.,
as L/C Issuer]13

By:       Name:     Title:  

 

 

10 

To be added only if the consent of the Company is required under Section 10.10
of the Credit Agreement.

11 

To be added only if consent of the Administrative Agent is required under
Section 10.10 of the Credit Agreement.

12 

To be added only if consent of each L/C Issuer and Swing Line Lender is required
under Section 10.10 of the Credit Agreement.

13 

To be added only if consent of each L/C Issuer and Swing Line Lender is required
under Section 10.10 of the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

Annex 1 to

Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.10(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of

 

F-5



--------------------------------------------------------------------------------

the Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G

GUARANTY AGREEMENT

This Guaranty Agreement (this “Guaranty”) dated as of August 11, 2011, by the
parties who have executed this Guaranty (such parties, along with any other
parties who execute and deliver to the Administrative Agent hereinafter
identified and defined an agreement in the form attached hereto as Exhibit A,
being herein referred to collectively as the “Guarantors” and individually as a
“Guarantor”, subject to Section 26 of this Guaranty). All capitalized terms used
in this Guaranty without definition shall have the same meaning herein as such
terms have in the Credit Agreement (defined below).

P R E L I M I N A R Y S T A T E M E N T S

A. CLIFFS NATURAL RESOURCES INC., an Ohio corporation (the “Company”), certain
foreign subsidiaries of the Company from time to time (together with the
Company, the “Borrowers”), BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”), and the financial institutions from time to time party
thereto (hereinafter referred to collectively as the “Lenders” and individually
as a “Lender”) have entered into an Amended and Restated Multicurrency Credit
Agreement, dated as of August 11, 2011 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, including
amendments and restatements thereof in its entirety, being hereinafter referred
to as the “Credit Agreement”), pursuant to which the Lenders, the L/C Issuers
and the Swing Line Lender have agreed, subject to certain terms and conditions,
to extend credit and make certain other financial accommodations available to
the Borrowers (the Administrative Agent, the L/C Issuers, the Swing Line Lender
and the Lenders, together with Affiliates of the Lenders with respect to Hedging
Liability and Funds Transfer and Deposit Account Liability referred to below,
including Hedging Liability owed to any party (or an Affiliate of any party)
that ceases to be a Lender under any Hedge Agreement entered into prior to the
date such party ceases to be a Lender, being hereinafter referred to
collectively as the “Guaranteed Creditors” and individually as a “Guaranteed
Creditor”).

B. In addition, the Company and/or one or more of its Subsidiaries may from time
to time be liable to the Guaranteed Creditors with respect to the Hedging
Liability and/or Funds Transfer and Deposit Account Liability.

C. As a condition to extending credit to the Borrowers under the Credit
Agreement or otherwise making financial accommodations available to or for the
account of the Borrower, the Guaranteed Creditors have required, among other
things, that the Guarantors execute and deliver this Guaranty.

D. The Company owns, directly or indirectly, equity interests in each of the
Guarantors and the Company provides each of the Guarantors with financial,
management, administrative, and technical support which enables each

 

G-1



--------------------------------------------------------------------------------

such Guarantor to conduct its businesses in an orderly and efficient manner in
the ordinary course.

E. Each Guarantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Guaranteed Creditors to the Company and
its Subsidiaries.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Each Guarantor hereby jointly and severally guarantees to the Administrative
Agent, for the ratable benefit of the Guaranteed Creditors, the due and punctual
payment when due of (i) any and all indebtedness, obligations and liabilities of
the Borrowers to the Guaranteed Creditors, and to any of them individually,
under or in connection with or evidenced by the Credit Agreement or any other
Loan Documents, including, without limitation, all obligations evidenced by the
Notes of the Borrowers heretofore or hereafter issued under the Credit
Agreement, all obligations of the Borrowers to reimburse the Guaranteed
Creditors, or any of them individually, for the amount of all drawings on all
Letters of Credit and all other obligations of the Borrowers under any and all
Applications for Letters of Credit, all obligations of the Company or any
Subsidiary with respect to any Hedging Liability, and all obligations of the
Company or any Subsidiary with respect to Funds Transfer and Deposit Account
Liability, in each case whether now existing or hereafter arising (and whether
arising before or after the filing of a petition in bankruptcy and including all
interest accrued after the petition date), due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired
(including all renewals, extensions, amendments, refinancings and other
modifications thereof) and (ii) any and all expenses and charges, legal and/or
otherwise (including court costs and reasonable attorneys’ fees) paid or
incurred by the Guaranteed Creditors, and any of them, in collecting or
enforcing any of such indebtedness, obligations and liabilities or in realizing
on or protecting or preserving any security therefor. The indebtedness,
obligations and liabilities described in the immediately preceding clauses
(i) and (ii) are hereinafter referred to as the “indebtedness hereby
guaranteed”. In case of failure by the Company or any Subsidiary obligated in
respect of any indebtedness hereby guaranteed (each such person, an “Obligor”)
to pay any indebtedness hereby guaranteed when due and owing, each Guarantor
hereby jointly and severally agrees to make such payment or to cause such
payment to be made as and when the same shall become due and payable, whether at
stated maturity, by acceleration or otherwise, and as if such payment were made
by such Obligor. All payments hereunder by any Guarantor shall be made without
setoff, counterclaim or other defense or withholding or deduction of any nature.
Notwithstanding anything in this Guaranty to the contrary, the right of recovery
against a Guarantor other than the Company under this Guaranty shall not exceed
$1.00 less than the lowest amount which would

 

G-2



--------------------------------------------------------------------------------

render such Guarantor’s obligations under this Guaranty void or voidable under
applicable law, including fraudulent conveyance law.

2. Each Guarantor further jointly and severally agrees to pay on demand (subject
to limitations on the right of recovery from such Guarantor pursuant to the last
sentence of Section 1 above) all costs and expenses, legal and/or otherwise
(including court costs and reasonable attorneys’ fees) paid or incurred by any
Guaranteed Creditor in enforcing or endeavoring to enforce any Guarantor’s
obligations hereunder, or any part thereof, or in protecting, defending or
enforcing this Guaranty in any litigation, bankruptcy or insolvency proceedings
or otherwise.

3. Each Guarantor agrees that, upon demand, such Guarantor will then pay to the
Administrative Agent for the benefit of the Guaranteed Creditors the full amount
of the indebtedness hereby guaranteed then due (subject to limitations on the
right of recovery from such Guarantor pursuant to the last sentence of Section 1
above) whether or not any one or more of the other Guarantors shall then or
thereafter pay any amount whatsoever in respect to their obligations hereunder.

4. Each of the Guarantors agrees that such Guarantor will not exercise or
enforce any right of exoneration, contribution, reimbursement, recourse or
subrogation available to such Guarantor against any person liable for payment of
the indebtedness hereby guaranteed, or as to any security therefor, unless and
until the full amount owing to the Guaranteed Creditors of the indebtedness
hereby guaranteed has been fully paid and satisfied and each of the commitments
by the Guaranteed Creditors to extend any credit to or for the account of any
Borrower that, when made, would constitute indebtedness hereby guaranteed shall
have expired or otherwise terminated. If any amounts are paid to any Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Guaranteed Creditors and shall forthwith be paid to
the Guaranteed Creditors to reduce the amount of the indebtedness hereby
guaranteed, whether matured or unmatured. The payment by any Guarantor of any
amount or amounts to the Guaranteed Creditors pursuant hereto shall not in any
way entitle any such Guarantor, either at law, in equity or otherwise, to any
right, title or interest (whether by way of subrogation or otherwise) in and to
the indebtedness hereby guaranteed or any part thereof or any collateral
security therefor or any other rights or remedies in any way relating thereto or
in and to any amounts theretofore, then or thereafter paid or applicable to the
payment thereof howsoever such payment may be made and from whatsoever source
such payment may be derived unless and until all of the indebtedness hereby
guaranteed and all costs and expenses suffered or incurred by the Guaranteed
Creditors in enforcing this Guaranty have been paid and satisfied in full and
each of the commitments by the Guaranteed Creditors to extend any credit to or
for the account of any Obligor that, when made, would constitute indebtedness
hereby guaranteed shall have expired or otherwise terminated and unless and
until such

 

G-3



--------------------------------------------------------------------------------

payment in full and termination, any payments made by any Guarantor hereunder
and any other payments from whatsoever source derived on account of or
applicable to the indebtedness hereby guaranteed or any part thereof shall be
held and taken to be merely payments in gross to the Guaranteed Creditors
reducing pro tanto the indebtedness hereby guaranteed.

5. Each Guarantor hereby subordinates the payment of all obligations and
indebtedness of any Obligor owing to such Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of such Obligor
to a Guarantor as subrogee of the Guaranteed Creditors or resulting from any
Guarantor’s performance under this Guaranty, to the payment in full in cash of
all indebtedness hereby guaranteed. If the Guaranteed Creditors so request, any
such obligation or indebtedness of any Obligor to a Guarantor shall be enforced
and performance received by such Guarantor as trustee for the Guaranteed
Creditors and the proceeds thereof shall be paid over to the Guaranteed
Creditors on account of the indebtedness hereby guaranteed, but without reducing
or affecting in any manner the liability of any Guarantor under this Guaranty.

6. Each Guaranteed Creditor may, without any notice whatsoever to any of the
Guarantors but subject to the terms and conditions of the Credit Agreement,
sell, assign, or transfer all of the indebtedness hereby guaranteed, or any part
thereof, or grant participations therein, and in that event each and every
immediate and successive assignee, transferee, or holder of or participant in
all or any part of the indebtedness hereby guaranteed, shall have the right
through the Administrative Agent pursuant to Section 20 hereof to enforce this
Guaranty, by suit or otherwise, for the benefit of such assignee, transferee,
holder or participant, as fully as if such assignee, transferee, holder or
participant were herein by name specifically given such rights, powers and
benefits; but each Guaranteed Creditor through the Administrative Agent pursuant
to Section 20 hereof shall have an unimpaired right to enforce this Guaranty for
its own benefit or any such participant, as to so much of the indebtedness
hereby guaranteed that it has not sold, assigned or transferred.

7. This Guaranty is a continuing, absolute and unconditional Guaranty, and shall
remain in full force and effect until any and all of the indebtedness hereby
guaranteed that was created or existing before receipt of such notice (other
than contingent obligations for which no claim has been asserted) shall be fully
paid and satisfied and each of the commitments by the Guaranteed Creditors to
extend any credit to or for the account of any Obligor that, when made, would
constitute indebtedness hereby guaranteed shall have expired or otherwise
terminated. The dissolution of any Guarantor shall not terminate this Guaranty
as to such Guarantor until notice of such dissolution shall have been actually
received by the Guaranteed Creditors, nor until all of the indebtedness hereby
guaranteed, created or existing or committed to be extended in each case before
receipt of such notice shall be fully paid and satisfied. The Guaranteed
Creditors may at any time or from time to time release any Guarantor from its
obligations

 

G-4



--------------------------------------------------------------------------------

hereunder or effect any compromise with any Guarantor and no such release or
compromise shall in any manner impair or otherwise affect the obligations
hereunder of the other Guarantors. No release, compromise, or discharge of any
one or more of the Guarantors shall release, compromise or discharge the
obligations of the other Guarantors hereunder.

8. In case of the dissolution, liquidation or insolvency (howsoever evidenced)
of, or the institution of bankruptcy or receivership proceedings against any
Obligor or any Guarantor, all of the indebtedness hereby guaranteed which is
then existing shall immediately become due or accrued and payable from the
Guarantors. All payments received from an Obligor or on account of the
indebtedness hereby guaranteed from whatsoever source, shall be taken and
applied as payment in gross, and this Guaranty shall apply to and secure any
ultimate balance that shall remain owing to the Guaranteed Creditors.

9. The liability hereunder shall in no way be affected or impaired by (and the
Guaranteed Creditors are hereby expressly authorized to make from time to time,
without notice to any of the Guarantors), any sale, pledge, surrender,
compromise, settlement, release, renewal, extension, impairment, indulgence,
alteration, substitution, exchange, change in, modification or other disposition
of any of the indebtedness hereby guaranteed, either express or implied, or of
any Loan Document or any other contract or contracts evidencing any thereof, or
of any security or collateral therefor or any guaranty thereof. The liability
hereunder shall in no way be affected or impaired by any acceptance by the
Guaranteed Creditors of any security for or other guarantors upon any of the
indebtedness hereby guaranteed, or by any failure, neglect or omission on the
part of the Guaranteed Creditors to realize upon or protect any of the
indebtedness hereby guaranteed, or any collateral or security therefor
(including, without limitation, impairment of collateral and failure to perfect
security interest in any collateral), or to exercise any lien upon or right of
appropriation of any moneys, credits or property of an Obligor or any Guarantor,
possessed by any of the Guaranteed Creditors, toward the liquidation of the
indebtedness hereby guaranteed, or by any application of payments or credits
thereon. Subject to Section 2.08 of the Credit Agreement, the Guaranteed
Creditors shall have the exclusive right to determine how, when and what
application of payments and credits, if any, shall be made on said indebtedness
hereby guaranteed, or any part of same. In order to hold any Guarantor liable
hereunder, there shall be no obligation on the part of the Guaranteed Creditors,
at any time, to resort for payment to an Obligor or to any other Guarantor, or
to any other Person, its property or estate, or resort to any collateral,
security, property, liens or other rights or remedies whatsoever, and the
Guaranteed Creditors shall have the right to enforce this Guaranty against any
Guarantor irrespective of whether or not other proceedings or steps are pending
seeking resort to or realization upon or from any of the foregoing are pending.

10. In the event the Administrative Agent, on behalf of the Guaranteed
Creditors, shall at any time in its discretion (which discretion is subject to
the

 

G-5



--------------------------------------------------------------------------------

terms of the Credit Agreement) permit a substitution of Guarantors hereunder or
a party shall wish to become Guarantor hereunder, such substituted or additional
Guarantor shall, upon executing an agreement in the form attached hereto as
Exhibit A, become a party hereto and be bound by all the terms and conditions
hereof to the same extent as though such Guarantor had originally executed this
Guaranty and in the case of a substitution, in lieu of the Guarantor being
replaced. No such substitution shall be effective absent the written consent of
the Administrative Agent, on behalf of the Guaranteed Creditors, delivered in
accordance with the terms of the Credit Agreement, nor shall it in any manner
affect the obligations of the other Guarantors hereunder.

11. All diligence in collection or protection, and all presentment, demand,
protest and/or notice, as to any and everyone, whether or not the Obligors or
the Guarantors or others, of dishonor and of default and of non-payment and of
the creation and existence of any and all of said indebtedness hereby
guaranteed, and of any security and collateral therefor, and of the acceptance
of this Guaranty, and of any and all extensions of credit and indulgence
hereunder, are expressly waived.

12. No act of commission or omission of any kind, or at any time, upon the part
of the Guaranteed Creditors in respect to any matter whatsoever, shall in any
way affect or impair this Guaranty.

13. Each of the Guarantors waive (a) any defense arising by reason of any
disability or other defense of any Obligor or any other Guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Guaranteed Creditor) of the liability of any Obligor; (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of any Obligor; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any right to require the Guaranteed
Creditors to proceed against a Borrower, proceed against or exhaust any security
for the indebtedness hereby guaranteed, or pursue any other remedy in the
Guaranteed Creditors’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Guaranteed Creditors;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (other than, in each case, a
defense of payment or performance). Each of the Guarantors expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the indebtedness hereby guaranteed, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional indebtedness hereby guaranteed. The Guarantors
agree that the Guarantors shall be and remain jointly and severally liable for
any deficiency remaining after foreclosure or other realization on any lien or
security interest securing the

 

G-6



--------------------------------------------------------------------------------

indebtedness hereby guaranteed, whether or not the liability of any Obligor or
any other obligor for such deficiency is discharged pursuant to statute or
judicial decision.

14. If any payment applied by the Guaranteed Creditors to the indebtedness
hereby guaranteed is thereafter set aside, recovered, rescinded or required to
be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of any Obligor or any other obligor), the
indebtedness hereby guaranteed to which such payment was applied shall for the
purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such of the indebtedness hereby guaranteed as fully as if such application had
never been made.

15. Each Guarantor represents and warrants as of the Closing Date to each
Guaranteed Creditor that the Company and its Subsidiaries on a consolidated
basis are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

16. Each Guarantor agrees that from and after the date of execution of the
Credit Agreement by the Company and continuing so long as this Guaranty shall
remain in effect with respect to such Guarantor, such Guarantor agrees to comply
with the terms and provisions of Article 6 of the Credit Agreement, insofar as
such provisions apply to such Guarantor, as if said Article was set forth herein
in full.

17. The liability of the Guarantors under this Guaranty is in addition to and
shall be cumulative with all other liabilities of the Guarantors after the date
hereof to the Guaranteed Creditors as a Guarantor of the indebtedness hereby
guaranteed, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

18. Any invalidity or unenforceability of any provision or application of this
Guaranty shall not affect other lawful provisions and applications hereof, and
to this end the provisions of this Guaranty are declared to be severable.
Without limiting the generality of the foregoing, any invalidity or
unenforceability against any Guarantor of any provision or application of the
Guaranty shall not affect the validity or enforceability of the provisions or
application of this Guaranty as against the other Guarantors.

19. Any demand for payment on this Guaranty or any other notice required or
desired to be given hereunder to any Guarantor shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth on the appropriate

 

G-7



--------------------------------------------------------------------------------

signature page hereof, or such other address or telecopier number as such party
may hereafter specify by notice to the Administrative Agent given by United
States certified or registered mail, by telecopy or by other telecommunication
device capable of creating a written record of such notice and its receipt. Each
such notice, request or other communication shall be effective (i) if given by
telecopier, when such telecopy is transmitted to the telecopier number specified
in this Section and a confirmation of such telecopy has been received by the
sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section. Nothing herein contained shall be
deemed to affect the right of any party to this Guaranty to serve process in any
manner permitted by law.

20. No Guaranteed Creditor (other than the Administrative Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Guaranty for the enforcement of any remedy under or upon
this Guaranty; it being understood and intended that no one or more of the
Guaranteed Creditors (other than the Administrative Agent) shall have any right
in any manner whatsoever to enforce any right hereunder, and that all
proceedings at law or in equity shall be instituted, had and maintained by the
Administrative Agent in the manner herein provided and for the benefit of the
Guaranteed Creditors.

21. All payments under this Guaranty by any Guarantor shall be made on the date
when due and shall be made in the same lawful currency or currencies in which
the indebtedness hereby guaranteed is denominated and in immediately available
and freely transferable funds at the payment office of the Administrative Agent
in the United States of America or at such place as from time to time specified
by the Administrative Agent. All such payments by any Guarantor will be made
free and clear of, and without deduction or withholding for, any present or
future Indemnified Taxes of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto. If any Indemnified Taxes are so levied or
imposed, each Guarantor agrees to pay the full amount of such Indemnified Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Guaranty after withholding or deduction for or on account
of any Indemnified Taxes, will not be less than the amount provided for herein.
If any amounts are payable in respect of Indemnified Taxes pursuant to the
preceding sentence, each Guarantor agrees to reimburse the Administrative Agent
for the benefit of each Guaranteed Creditor that is subject to such taxes, upon
the written request of the Administrative Agent, for taxes imposed on or
measured by the net income or profits of any Guaranteed Creditor pursuant to the
laws of the jurisdiction in which such Guaranteed Creditor is organized or the
jurisdiction in which the principal office or applicable lending office of such
Guaranteed

 

G-8



--------------------------------------------------------------------------------

Creditor is located and for any withholding of taxes as the Administrative Agent
shall determine are payable by, or withheld from, the Administrative Agent or
such other Guaranteed Creditor, in respect of such amounts so paid to or on
behalf of the Administrative Agent or such other Guaranteed Creditor pursuant to
the preceding sentence and in respect of any amounts paid to or on behalf of the
Administrative Agent or such other Guaranteed Creditor pursuant to this
sentence. The Guarantors will furnish to the Administrative Agent, within 30
days after the date the payment of any Indemnified Taxes are due pursuant to
applicable law, certified copies of tax receipts evidencing payment of such
Indemnified Taxes. Each Guarantor agrees to indemnify and hold harmless the
Guaranteed Creditors, and to pay to the Administrative Agent upon its written
request, for the purposes of reimbursing any Guaranteed Creditor for the amount
of any Indemnified Taxes so levied or imposed and paid by such Guaranteed
Creditor.

22. Payment by any Guarantor hereunder shall, in all cases, be made in lawful
money of the currency or currencies in which the indebtedness hereby guaranteed
is denominated and in the denominations (the “Contractual Currency or
Currencies”) as provided in the Credit Agreement. Any obligation to make
payments under this Guaranty in the Contractual Currency or Currencies will not
be discharged or satisfied by any tender in any currency other than the
Contractual Currency or Currencies, except to the extent such tender results in
the actual receipt by the Administrative Agent, acting in a reasonable manner
and in good faith in converting the currency so tendered into the Contractual
Currency or Currencies, of the full amount in the Contractual Currency or
Currencies of all amounts due in respect of this Guaranty. If, for any reason,
the amount in the Contractual Currency or Currencies so received falls short of
the amount in the Contractual Currency or Currencies due in respect of this
Guaranty, the Guarantors will immediately pay such additional amount in the
Contractual Currency or Currencies as may be necessary to compensate for the
shortfall. If any judgment or order expressed in a currency other than the
Contractual Currency or Currencies is rendered for the payment of any amount
owing in respect of this Guaranty or in respect of a judgment order of another
court for the payment of any such amount, the Administrative Agent, after
recovery in full of the aggregate amount to which it is entitled pursuant to the
judgment or order, will be entitled to receive immediately the amount of any
shortfall of the Contractual Currency or Currencies received by the
Administrative Agent as a consequence of sums paid in such other currency.

23. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE OF NEW YORK (without regard to principles of conflicts of laws) in which
state it shall be performed by the Guarantors and may not be waived, amended,
released or otherwise changed except by a writing signed by the Guaranteed
Creditors. This Guaranty and every part thereof shall be effective upon delivery
to the Administrative Agent, without further act, condition or acceptance by the

 

G-9



--------------------------------------------------------------------------------

Guaranteed Creditors, shall be binding upon the Guarantors and upon the legal
representatives, successors and assigns of the Guarantors, and shall inure to
the benefit of the Guaranteed Creditors, their successors, legal representatives
and assigns. The Guarantors waive notice of the Guaranteed Creditors’ acceptance
hereof. This Guaranty may be executed in counterparts and by different parties
hereto on separate counterparts each of which shall be an original, but all
together to be one and the same instrument.

24. Each Guarantor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in the City of New York for purposes of all legal
proceedings arising out of or relating to this Guaranty, the other Loan
Documents or the transactions contemplated hereby or thereby. Each party to this
Guaranty irrevocably and unconditionally waives any right to assert, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
suit or proceeding, any claim that it is not subject personally to the
jurisdiction of such courts, the action, suit or proceedings is brought in an
inconvenient forum, that the venue of the action, suit or proceeding is improper
or that this Guaranty or the subject matter hereof may not be enforced in or by
such courts. Each party to this Guaranty irrevocably and unconditionally submits
to the jurisdiction of such courts in any such action, suit or proceeding and
agrees that all claims in respect of such action, suit or proceeding may be
heard and determined in such courts. Each party to this Guaranty agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in any other jurisdictions by suit on the judgment or in any
other manner provided by law. EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT
AND THE GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

25. In the event that any Guarantor (other than the Company) ceases to be a
Material Subsidiary as a result of a transaction permitted under the Credit
Agreement (or a transaction that has been approved in writing by the Required
Lenders or all Lenders, as applicable, if required by Section 10.11 of the
Credit Agreement), such Guarantor shall be released from this Guaranty and this
Guaranty shall, as to each such Guarantor or Guarantors, automatically
terminate, and have no further force or effect.

26. The obligations of the Company as a Guarantor under this Guaranty apply only
to indebtedness hereby guaranteed in respect of Hedging Liability and Funds
Transfer and Deposit Account Liability as to which one or more of its
Subsidiaries is an Obligor. The obligations of the Company in respect of other
indebtedness hereby guaranteed are as set forth in the Credit Agreement

 

G-10



--------------------------------------------------------------------------------

[SIGNATURE PAGES TO FOLLOW]

 

G-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be executed and
delivered as of the date first above written.

 

“GUARANTORS”

        CLIFFS SALES COMPANY

        CLIFFS MINNESOTA MINING COMPANY

        CLIFFS NORTH AMERICAN COAL LLC

        SILVER BAY POWER COMPANY

        CLIFFS EMPIRE, INC.

        CLIFFS TIOP, INC.

        CLIFFS LOGAN COUNTY COAL, LLC

        CLIFFS WEST VIRGINIA COAL INC.

        By:

     

Name:

 

Title:

 

        NORTHSHORE MINING COMPANY

        By:

     

Name:

 

Title:

 

        THE CLEVELAND-CLIFFS IRON COMPANY

        By:

     

Name:

 

Title:

 

        CLIFFS MINING COMPANY

        CLF PINNOAK LLC

        By:

     

Name:

 

Title:

 

G-12



--------------------------------------------------------------------------------

If to any Guarantor:

c/o Cliffs Natural Resources Inc.

200 Public Square, Suite 3300

Cleveland, Ohio 44114-2315

Attention: Secretary

Telephone: (216) 694-7354

Telecopy: (216) 694-5374

 

G-13



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as

         Administrative Agent for the Guaranteed Creditors

By:

     

Name:

 

Title:

 

Address:

Bank of America, N.A.

135 S. LaSalle St.

Mail Code: IL4-135-05-41

Chicago, IL 60603

Attn: Roberto Salazar, Agency

              Management Officer

Telephone: 312-828-3185

Telecopier: 877-207-2382

 

G-14



--------------------------------------------------------------------------------

EXHIBIT A

TO

GUARANTY AGREEMENT

ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT

This Assumption and Supplement to Guaranty Agreement (the “Agreement”) is dated
as of this              day of                     ,             , made by
[Insert name of new guarantor], a(n)                      [corporation/limited
liability company/partnership] (the “New Guarantor”);

W I T N E S S E T H T H A T:

WHEREAS, certain subsidiaries of Cliffs Natural Resources Inc. (the “Company”)
have executed and delivered to the Administrative Agent that certain Guaranty
Agreement dated as of August 11, 2011 (such Guaranty Agreement, as the same may
from time to time be modified or amended, including supplements thereto which
add or substitute parties as Guarantors thereunder, being hereinafter referred
to as the “Guaranty”; all defined terms used but not defined herein shall have
the meanings assigned therein) pursuant to which such parties (the “Existing
Guarantors”) have guaranteed to the Guaranteed Creditors the full and prompt
payment of, among other things, any and all indebtedness, obligations and
liabilities of the Company and the other Borrowers, arising under or relating to
the Credit Agreement; and

WHEREAS, the Company provides the New Guarantor with substantial financial,
managerial, administrative and technical support and the New Guarantor will
directly and substantially benefit from credit and other financial
accommodations extended and to be extended by the Guaranteed Creditors to the
Borrowers;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrowers by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

1. The New Guarantor acknowledges and agrees that it shall become a “Guarantor”
party to the Guaranty effective upon the date of the New Guarantor’s execution
of this Agreement and the delivery of this Agreement to the Administrative
Agent, and that upon such execution and delivery, all references in the Guaranty
to the terms “Guarantor” or “Guarantors” shall be deemed to include the New
Guarantor.

2. The New Guarantor hereby assumes and becomes liable (jointly and severally
with all the other Guarantors) for the indebtedness hereby guaranteed (as
defined in the Guaranty) and agrees to pay and otherwise perform all of the
obligations of a Guarantor under the Guaranty according to, and

 

G-15



--------------------------------------------------------------------------------

otherwise on and subject to, the terms and conditions of the Guaranty to the
same extent and with the same force and effect as if the New Guarantor had
originally been one of the Existing Guarantors under the Guaranty and had
originally executed the same as such an Existing Guarantor.

3. The New Guarantor acknowledges and agrees that, as of the date hereof, the
New Guarantor makes each and every representation and warranty that is set forth
in Section 15 of the Guaranty.

4. All capitalized terms used in this Agreement without definition shall have
the same meaning herein as such terms have in the Guaranty, except that any
reference to the term “Guarantor” or “Guarantors” and any provision of the
Guaranty providing meaning to such term shall be deemed a reference to the
Existing Guarantors and the New Guarantor. Except as specifically modified
hereby, all of the terms and conditions of the Guaranty shall stand and remain
unchanged and in full force and effect.

5. The New Guarantor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent or the
Guaranteed Creditors may deem necessary or proper to carry out more effectively
the purposes of this Agreement.

6. No reference to this Agreement need be made in the Guaranty or in any other
document or instrument making reference to the Guaranty, any reference to the
Guaranty in any of such to be deemed a reference to the Guaranty as modified
hereby.

7. This Agreement shall be governed by and construed in accordance with the
State of New York (without regard to principles of conflicts of law) in which
state it shall be performed by the New Guarantor. The New Guarantor hereby
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York State court sitting in the
City of New York for purposes of all legal proceedings arising out of or
relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby. The New Guarantor irrevocably and
unconditionally waives any right to assert, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, suit or proceeding, any
claim that it is not subject personally to the jurisdiction of such courts, the
action, suit or proceedings is brought in an inconvenient forum, that the venue
of the action, suit or proceeding is improper or that the Guaranty or the
subject matter thereof may not be enforced in or by such courts. The New
Guarantor irrevocably and unconditionally submits to the jurisdiction of such
courts in any such action, suit or proceeding and agrees that all claims in
respect of such action, suit or proceeding may be heard and determined in such
courts. The New Guarantor agrees that a final judgment in any such action, suit
or proceeding shall be conclusive and may be enforced in any other jurisdictions
by suit on the judgment or in any other manner provided by law. THE NEW
GUARANTOR HEREBY IRREVOCABLY

 

G-16



--------------------------------------------------------------------------------

WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THE GUARANTY OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

G-17



--------------------------------------------------------------------------------

[NEW GUARANTOR] By:       Name:   Title: Notice address for New Guarantor:

c/o

       

Attention:

   

Telephone:

   

Telecopy:

   

 

G-18



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as

    Administrative Agent for the

    Guaranteed Creditors

By:       Name:   Title:

 

G-19



--------------------------------------------------------------------------------

EXHIBIT H

DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Multicurrency
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of August 11, 2011, by and among
Cliffs Natural Resources Inc. (the “Company”), certain Foreign Subsidiaries of
the Company party thereto, the various institutions from time to time party
thereto as Lenders, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and JPMorgan Chase Bank, N.A., as Syndication Agent and
L/C Issuer, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Each of                              (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company. The
documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The true and correct unique identification number (if any) that has been issued
to the Designated Borrower by its jurisdiction of organization and the name of
such jurisdiction are set forth below:

 

Identification Number

   Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms

 

H-1



--------------------------------------------------------------------------------

its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date two
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
                        .

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:       Name:   Title: CLIFFS NATURAL RESOURCES INC. By:
      Name:   Title:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATED BORROWER NOTICE

Date:                     ,             

 

To: Cliffs Natural Resources Inc.

     The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Multicurrency Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of August 11, 2011, by and among Cliffs Natural Resources
Inc. (the “Company”), certain Foreign Subsidiaries of the Company party thereto,
the various institutions from time to time party thereto as Lenders, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
JPMorgan Chase Bank, N.A., as Syndication Agent and L/C Issuer, and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof, [                                                 ] shall
be a Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.

 

BANK OF AMERICA, N.A., as

    Administrative Agent

By:       Name:  

Title:

 

I-1



--------------------------------------------------------------------------------

SCHEDULE 1(a)

COMMITMENTS

 

Lender

   Allocation Amount
(USD)      Allocation
(%)  

Bank of America, N.A.

     110,000,000         6.29   

JPMorgan Chase Bank, N.A.

     110,000,000         6.29   

Citibank, N.A.

     110,000,000         6.29   

PNC Bank, National Association

     110,000,000         6.29   

U.S. Bank National Association

     110,000,000         6.29   

Fifth Third Bank

     97,500,000         5.57   

RBS Citizens, N.A.

     97,500,000         5.57   

Bank of Montreal, Chicago Branch

     75,000,000         4.29   

Commonwealth Bank of Australia

     75,000,000         4.29   

Mizuho Corporate Bank Ltd.

     75,000,000         4.29   

Toronto Dominion (New York) LLC

     75,000,000         4.29   

Wells Fargo Bank, N.A.

     75,000,000         4.29   

KeyBank National Association

     65,000,000         3.71   

CIBC Inc.

     55,000,000         3.14   

Credit Agricole Corporate and Investment Bank

     55,000,000         3.14   

HSBC Bank USA, N.A.

     55,000,000         3.14   

Sumitomo Mitsui Banking Corporation

     55,000,000         3.14   

The Bank of Nova Scotia

     55,000,000         3.14   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     55,000,000         3.14   

The Huntington National Bank

     55,000,000         3.14   

Australia and New Zealand Banking Group Limited

     40,000,000         2.29   

Deutsche Bank AG New York Branch

     40,000,000         2.29   

National Australia Bank

     40,000,000         2.29   

Westpac Banking Corporation

     40,000,000         2.29   

Union Bank, N.A. / Union Bank, Canada Branch

     20,000,000         1.14      

 

 

    

 

 

 

TOTAL

     1,750,000,000         100   